 SAGINAW FURNITURESHOPS,INC.421Saginaw Furniture Shops, Inc.andUnited Furniture Workers ofAmerica,AFL-CIO.Case No. 7-CA-1249. July 2, 1957DECISION AND ORDEROn December 11, 1956, Trial Examiner Charles L. Ferguson issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certain un-fair labor practices and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat Respondent had not engaged in certain other unfair labor prac-tices alleged in the complaint.Thereafter, the General Counsel filed,exceptions to the Intermediate Report and a supporting brief andthe Respondent filed a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this.case to a three-memberpanel [Members Murdock, Rodgers, and Bean.]The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin this case and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Saginaw Furni-ture Shops, Inc., Saginaw, Michigan, its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Engaging in surveillance of any union meetings, or of its em-ployees with respect to their attendance thereat, or in the surveillanceof any place of union assembly at or about the time of any scheduledmeeting.(b) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the right to self-organi-zation, to form labor organizations, to join or assist the UnitedFurnitureWorkers of America, AFL-CIO, or any other labor or-ganization, to bargain collectively through representatives of theirown choosing, or to engage in other concerted activities for thepm-pose of collective bargaining, or other mutual aid or protection,or to refrain from any or all such activities.11.8 NLRB No. -55. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post in conspicuous places at its Saginaw, Michigan, plant,including all places where notices to employees are customarily posted,copies of the notice attached hereto marked "Appendix." 1 Copies ofsaid notice to be furnished by the Regional Director for the SeventhRegion, shall, upon being duly signed by the Respondent's representa-tive, be posted by it, as aforesaid, immediately upon receipt thereof,,and maintained for at least sixty (60) consecutive days thereafter.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(b) Notify the Regional Director for the Seventh Region in writingwithin ten (10) days from the date of this Order what steps it hastaken to comply therewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatRespondent has violated the Act otherwise than as herein found, be,and it hereby is, dismissed.' In the event that this order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that :WE WILL NOT engage or participate in the surveillance of anyunion meetings, or of our employees with respect to their attend-ance thereat, or in the surveillance of any place of union assemblyat or about the time of any scheduled meeting.WE WILL NOT in any like or related manner interfere with,.restrain,or coerce our employees in the exercise of their rightsto self-organization, to form labor organizations, to join or assistUnited Furniture Workers of America, AFL-CIO, or any otherlabor organization, to bargain collectively through representativesof their own choosing, and toengage inother concerted activitiesfor the purposes of collective bargaining or other mutual aid orprotection,or to refrainfrom any or all such activities.SAGINAW FURNITURE SHOPS, INC.Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. SAGINAW FURNITURE SHOPS, INC.423INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and amended charge duly filed by United Furniture Workers ofAmerica, AFL-CIO,' herein referred to as the UFW Union, or as it was referredto throughout the testimony, the CIO Union, the General Counsel of the NationalLabor Relations Board, herein called respectively the General Counsel and theBoard, by the Regional Director of the Seventh Region (Detroit, Michigan), issuedthe complaint herein against Saginaw Furniture Shops, Inc., herein called theRespondent, and also referred to as the Company, alleging that Respondent hadengaged in and was engaging in unfair labor practices affecting commerce within themeaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies ofthe charges and the complaint, together with notice of hearing, were duly servedupon the Respondent and the Charging Party.With respect to the unfair labor practices, the complaint alleged in substance:(1) that "since on or about February 3, 1955, and continuing to date hereof,"Respondent, "by its officers, agents, representatives, and employees," has engagedin conduct as follows: (a) the interrogation of "employees concerning their unionmembership, sympathies, and activities," and that "of other employees"; (b) "urging,persuading, threatening, and warning employees, by promises of benefits and threatsof reprisal to refrain from assisting, becoming" or "remaining members of theUnion"; (c) "threatening to discharge employees who engaged in union activity";(d) "spying upon" and "surveillance" of "union meetings"; and (e) "threatening toclose the plant if the employees designated the Union to represent them"; (2) that,"on or about March 7, 1955" Respondent, "by its officers, agents, representatives,and employees," in violation of Section 8 (a) (3) of the Act, discharged RoseOrosz and thereafter failed and refused "to reinstate and/or permit her to returnto work despite her request to return to work . . . for the reason that she joinedor assisted the Union"; and that (3) by the foregoing acts, Respondent, in violationof Section 8 (a) (1), has interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed in Section 7 of the Act.By its answer Respondent denies in full, generally and specifically, each and allof the independent 8 (a) (1) allegations of the complaint, and as to the allegeddischarge and failure "to reinstate and/or permit" Rose Orosz "to return to work,"denies that it at any time discharged her, and avers that "on the contrary . . . RoseOrosz did resign her job with Respondent on February 24, 1955."The answer thenadmits that Rose Orosz requested "reinstatement to her former job after her saidresignation" and that Respondent "refused reinstatement."Pursuant to notice a hearing was held at Saginaw, Michigan, on January 17, 18,19, 20, and 21, 1956, before me, Charles L. Ferguson, Trial Examiner designatedby the Chief Trial Examiner to conduct same.All parties appeared at the hearing:theGeneral Counsel and the Respondent were represented by counsel and theUFW Union, the Charging Party, by an international representative.All partieswere accorded full opportunity to be heard, and to produce, examine and cross-examine witnesses, introduce evidence material and pertinent to the issues, argueorally at the conclusion of the evidence, and file briefs and proposed findings offact and conclusions of law.Oral argument was waived and briefs have been filedby the General Counsel and the Respondent.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent admits that: (1) it is a Michigan corporation "having its principaloffice and place of business at Saginaw, Michigan, where it has been at all timespertinent hereto engaged in the manufacture, distribution, and sale of . . . furni-ture"; (2) "$500,000 worth of goods annually is received by Respondent directlyfrom outside of the State" of Michigan; and (3) "annually Respondent, in thecourse and conduct of its business operations, manufactures and sells finishedproducts valued in excess of $1,000,000, of which approximately 85 percent isshipped directly in interstate commerce from its Saginaw plant to points outside ofMichigan.Respondent has been at all times mentioned (in the complaint) and is1 The affiliation of the Charging Union shown in the caption and the body of the com-plaint asCIO is, pursuant to the merger of the AFL and CIO, amended to read AFL-CIO.. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDnow engaged in commerce within the meaning of Section 2 (6) and(7) of theAct."I find,therefore,that Respondent is, and was at all material times, engaged incommerce within the meaning of Section 2 (6) and (7) of the Act, and that thisproceeding comes within the standards fixed by the Board for the exercise of itsjurisdiction.II.THE LABOR ORGANIZATION INVOLVEDThe Charging Party, United Furniture Workers of America, AFL-CIO, is alabor organization within the meaning of Section2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESRespondent's Operations and Certain Preliminary FactsThe testimony was that at its Saginaw,Michigan,plant,which apparently is itsonly factory, Respondent Company manufactures breakfront secretaries, tables, wallcabinets, and certain types of bookcases.However, the only types of furniturementioned as having been in production during the period covered by the evidenceherein, January through March 1955, were breakfront secretaries and perhaps someexpandable tables.Breakfront secretaries of various kinds or designs seem to bethe principal item of furniture manufactured by the Company.The Company'sChicago office has charge of the sales, and when the sales office "have patterns . . .they want cut at the factory.cutting orders" for the guidance of the factoryaremade up.Each cutting order bears "a cutting order number" and shows theamount of the items to be cut or made up-by the factory, the basic pattern numberand the finish desired.For example, the 2 breakfront patterns which figure inthe testimony were covered by 2 separate cutting orders numbered F-239 andF-240, respectively.Cutting order F-239 called for 750 basic pattern number6030 breakfronts with mahogany finish, and cutting order F-240, 325 basic patternnumber 5180 breakfronts, 250 in a cherry finish, and 75 in a fiat cut mahoganyfinish.Cutting order F-240 bore the further notation, "all with clocks."During the period involved there were approximately 250 employees working atthe factory exclusive of supervisory and office personnel.Around two-fifths, or100, of these nonsupervisory and nonclerical employees were women.At the time of the hearing, and at all times material herein, a collective-bargainingagreement between Respondent and SaginawWoodworkers Federation, datedSeptember 29, 1952, and continuing for 5 years thereafter, was in full force andeffect.SaginawWoodworkers Federation is, and at all material times has been,a labor organization within the meaning of Section 2 (5) of the Act, and at thetime this collective-bargaining agreement was entered into, and at all times since,itwas, and has been, the duly designated and exclusive bargaining representativeof all the employees of the Saginaw factory in a unit appropriate for the purposesof collective bargaining composed of "all permanent employees of the Company inthe City of Saginaw, Michigan"excluding "supervisors,foremen,and all salariedemployees."The collective-bargaining agreement provides that:All eligible employees shall become members of the Union (Saginaw Wood-workers Federation) within thirty (30) days after the execution of this agree-ment or within thirty (30) days after his hire, whichever is later.Allemployees who become members of the Union shall remain members of theUnion during the term of this agreement.Except as otherwise noted all dates hereinafter mentioned were in 1955.The United Furniture Workers Tries To Organize at the FactoryIn December 1954 and January 1955, Larry Kneeshaw, an international repre-sentative of the United Furniture Workers, was engaged in organizational, work atBay City, Michigan.Sometime during December 1954, he went to Saginaw, whenor why is not stated.Apparently it was during the latter part of that month.Onthat occasion Kneeshaw contacted Henry Meyer, one of Respondent's employees,and from Meyer secured the names of other employees. I note here that Kneeshawwas in sole charge of such organizational campaign as was thereafter waged on behalfof the United Furniture Workers to organize Respondent's employees.About aweek after the first contact with Meyer, Kneeshaw returned from Bay City andmade a second contact at Saginaw but could not recall the name of this second con-tact.Sometime in January 1955, Kneeshaw contacted Erwin Barrett at Saginawand from him secured the name of Joe Lane, who took Kneeshaw over and intro-duced him to Rose Orosz (at her home) and she went with him to see Aggie Lake. SAGINAW FURNITURE SHOPS,INC.425It is not said that Barrett was an employee of Respondent.He is not named amongthose who attended any of the subsequent organizational meetings of the UnitedFurnitureWorkers, and in fact his name does not again appear in the testimony.Joe Lane, Rose Orosz, and Aggie Lake were all employees of the Company.Laneworked in the rub and trim department, and Orosz on the filler line in the finishingdepartment.It is not definitely said where Lake worked but the indications arethat she also worked in that department. Joe Lane had recently retired, or been re-tired, as president of the Saginaw Woodworkers Federation with the election ofA. J. Gage, an inspector as president of that Union.Gage's job was, and is, to inspectfurnitureas it"comes off the assembly line . . . and then put it through to otherrooms."He is not in any sense a supervisor.Kneeshaw held, altogether, four meetings for employees of the Company in theperiod of January, February, and the early part of March.All of these meetingswere held at the CIO hall in Saginaw.The first meeting on the night of February 3 was attended by a total of six em-ployees, Joe Lane, Henry Meyer, Aggie Lake, Rose Orosz, Ethel Lane, andEleanor Denslow.Ethel Lane is the wife of Joe Lane. She apparently also workedin the finishing department.Eleanor Denslow worked on the filler line with RoseOrosz.The secondmeetingwas held the night of February 14. The number in attendanceis nowhere mentioned but the inference is that it was not larger than that of thefirstmeeting.Kneeshaw could only recall the names of three who attended, JoeLane, Henry Meyer, and Pete Olgine, who appears for the first time in that con-nection.Olgine was then, and at the time of the hearing, a lumber handler workingin the yard, also referred to as the lumber yard.Orosz said she did not attend thissecondmeeting.The third meeting on the night of February 22 was the largest in attendance,which was estimated at nine employees present.Those specifically mentioned ashaving attended are Joe Lane, Ethel Lane, Rose Orosz, Pete Olgine, and BeatriceBilly.This was the only meeting attended by Beatrice Billy, who worked with RoseOrosz and Eleanor Denslow on the filler line.The fourth and last meeting scheduled for and held the night of March 2, wasattended by only two employees, Pete Olgine and Noverto Casillas. It is my impres-sionthat Casillas worked with Olgine in the lumberyard.There is no evidence indicating that any more than perhaps 9 or 10 of the ap-proximately 250 nonsupervisory and nonclerical employees working at the factoryduring the period involved manifested an interest of any sort in the effort ofKneeshaw to organize the employees on behalf of the United Furniture WorkersUnion.So far as appears there was no distribution of United Furniture Workers'circulars, literature, or authorization cards among the employees either by em-ployees or any official representative of the UFW Union, and only 1 specific instanceof what appears to have been solicitation or attempted solicitation by an employeeof other employees is vaguely mentioned, that being some sort of an effort, duringworking hours and away from their respective places of work, by Joe Lane to talkto 2 women employees about the United Furniture Workers Union, which incidentand its aftermath will be later dealt with.As expressed by Gage, the president of that Union, the officers of the SaginawWoodworkers Federation "did not like the idea" of the United Furniture Workerstrying to come into the factory, and Gage, and apparently other officers of theSaginaw Woodworkers Federation opposed the United Furniture Workers' attemptto get a foothold in the factory.Gage personally was openly active and outspokenin hisoppositionto the United Furniture Workers' attempt to organize there. Inthat connection he watched the CIO hall on three of the nights Kneeshaw was holdingmeetingstherein aneffort to discover who was attending, and along with otherofficers of the Woodworkers Federation he espoused and promoted the taking ofdisciplinary action by the Woodworkers Federationagainstsome of the employeeswho appeared to be allied with the United Furniture Workers, all of whom were, inaccordance with the requirements of the Woodworkers Federation contract with theCompany,membersof the Woodworkers Federation.The officers and supervisors of the companyin chargeof the operation and man-agement of the factory who testified at the hearing and who were, or were alleged tohave been, parties to certainconversations,or involvedin certainincidents or eventscovered by the evidence are:John Neymeiyer,Sr.,plantmanager,"continuously . . . going on thirty-fouryears"; John Neymeiyer, Jr., the yard foreman or supervisor, who throughout theevidence was, and hereinafter is, referred to as Jack Neymeiyer.The witnesses notonly distinguishedthe two Neymeiyers, father and son, by referringto the son as 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDJack, but uniformly in speaking of the senior Neymeiyer by referring to him as"Mr. Neymeiyer"; Robert Westwood, finishing department foreman; and Rex R.Hamp, foreman of the rub and trim department. Before becoming a foreman, Hamphad been president of the Saginaw Woodworkers Federation.Course of Events Constituting the Basis for the Independent 8 (a) (1)Allegations of the ComplaintIn the latter part of January, Kneeshaw, the UFW international representative, dis-cussed with Rose Orosz the possibility of her getting in touch with Aggie Lake,and another of the women whose name Kneeshaw could not recall, for the purposeof getting a meeting together and in that conversation the question of a meetingplace came up.Orosz told Kneeshaw she had a brother-in-law by the name ofHenry Fries who worked at the Saginaw Malleable Iron plant and was a member ofAmalgamated Local 455, UAW-CIO, which owned its own hall. Throughout thetestimony in respect to events involving the UFW meetings there this hall is referredto as the CIO hall.Orosz called Fries by telephone and he came to the Orosz homeand discussed the use of this CIO Hall for meetings by the UFW Union withKneeshaw and told Kneeshaw that he (Fries) would undertake to make the necessaryarrangements for a meeting at the hall on February 3.Fries was a committeemanof Amalgamated Local 455, UAW-CIO.He contacted the proper officers of theLocal about the matter and obtained permission for the UFW to hold meetingsat the hall, and notified Kneeshaw accordingly.Fries said the executive board of theLocal "told me it would be my responsibility to see that they [the UFW] got inand got out and closed up the place," consequently Fries attended all the meetings(the four above mentioned) held by the UFW at the hall, and was the first to enterand the last to leave the hall on each occasion.Fries was called as a witness by theGeneral Counsel.The CIO hall or building, referred to as being on the West Side, is at 110Florence Street in Saginaw, on the north side of that street, fronting south, near theintersection of Florence and Salte Streets, about 3 miles from downtown Saginaw.The front of the building and the entrance generally used is about 100 feet back andnorth from the sidewalk along the north side of Florence Street.The hall is a one-story building owned and occupied exclusively by Amalgamated Local 455, UAW-CIO. It has two offices, an auditorium, and apparently a smaller meeting or con-ference room or rooms, a kitchen, and a barroom for private use.The entirepremises owned by Local 455 at that location cover almost 4 blocks.There is an-other, but much smaller, one-story building owned by Local 455 on this property,which is leased to an engineering firm.The east side of this building is flush with aline extending south from the southwest corner of the hall, and the front is rightnext to the sidewalk along the north side of Florence Street.A walkway leads fromthe sidewalk on the north side of Florence along the east side of this building andafter passing the northeast corner it continues north toward the southwest cornerof the hall and thence turns east to the main and front entrance of the hall.Backor north of, as well as west of, both buildingsis a largeprivate parking area for thesole use of persons attending meetings, having business at, or coming to, the CIOhall or having business with the engineering firm.The principal, if not sole, en-trance to this parking area is through or over a driveway across the sidewalk on thenorth side of Florence Street, which passes by the southwest corner of the smallbuilding occupied by the engineering firm, and continues north adjacent to and pastthe west side of that building into the parking area.As has been noted Fries was present throughout the four UFW meetings heldat the CIO hall.The meetings were scheduled or called for 7:30 p. m., but usuallydid not get under way until sometime between 7:30 and 8 p. m.Fries would arriveat the hall about 6:45 p. m.On each of the nights these UFW meetings were heldFries maintained a rather close watch from time to time, before the meeting startedand throughout the time it was in session, outside the hall to see if anyone was watch-ing or attempting to spy upon the meeting.Apparently Fries detected no suspecton the night of February 3, the date of the first meeting.The second UFW meeting was held the night of February 14.The streets, side-walks, and the parking area adjacent to the CIO Hall were covered with possibly6 or 8 inches of fresh snow and for that reason the floodlights in the parking area,which are not always turned on when there is a night meeting at the hall, were on.There is a street light on the corner of Florence and Salte Streets which fairly wellilluminates the Florence Street entrance to the hall and the street and sidewalk,directly in front of the hall.It was not snowing or raining that night,and it was"a fairly clear night..wasn'tmurky."Those attending the meeting in carsdrove into the lighted parking area and parked their cars.None of the employees SAGINAW FURNITURE SHOPS, INC.427attending the meeting parked on the street.Thus it would appear that employeesleaving theircars in the parking area and entering the hall, or any who entered thehall without first going to the parking area, could likely be recognized or identifiedby persons along Florence Street in a position at the time to observe their move-ments.It is quite evident from the testimony of Gage, the president of the Wood-workers Federation, that on this night, and on two other occasions when UFWmeetings were held there, he watched the hall, from either a parked or movingcar on Florence Street for the purpose of finding out, if he could,who of theemployees attended the meetings and that he saw and recognized certain of the em-ployees going into the CIO hall.According to Fries, and I credit his testimony concerning the circumstance, onthis night of February 14, some cars started "circling the block where the CIOhall is located . . . about seven or thereabouts" and continued to do so "untilapproximately nine," and he "watched" these same "cars make the circle, driving pastone way and back the other way and then back" again but only one car "stopped"near the hall, "a yellow Chevrolet" which "parked at the curb [on the north sideof Florence Street] next to the driveway" across the sidewalk into the parkingarea.Itwas parked "right next to the driveway. It just cleared the driveway" leav-ing "just enough room" so that a car turning into the driveway "could get in."This yellow Chevrolet was parked in this position with the lights turned off so )me-where between 7 and 7:30 p. m., at a time when employees, who attended, were ar-riving for the meeting.I pause here to note that apparently Fries did not on thisnight recognize and could not identify any of the persons riding in the cars whichhe said continued to.circle the block where the CIO hall is located for some period oftime from 7 p. m. on, but none of which stopped or parked there or near there.Frieswent inside the hall when the meeting started but shortly thereafter leftthe meeting and went outside to see if anyone was watching the meeting.He sawthat the yellow Chevrolet was still parked next to driveway where it hadbeen stand-ing before the meeting started. It was the only car parked in the street, the othercars were on the parking lot.Fries walked over to the Chevrolet and saw that therewere two men in the car.Standing on the sidewalk at the front of car he flashed aflashlight in the car to see if he knew who they were.He got a good look at theman who was in the driver's seat and recognized him as a man "who belonged toa social club,theWashington Society," of which he (Fries)was a member. Frieshad seen this man at the club but did not know his name.He did not recognize theother man.Nothing was said between Fries and the men and after flashing thelight in the car Fries walked to the back of the car, copied the licensenumber, andwent back to the hall and into an office there to use the telephone in an effort tofind out the ownership of the car.As he entered the office he saw through anoffice window that the yellow Chevrolet was leaving.After February 14, Fries"saw the man who was sitting in the driver's seat that night . . . perhaps a dozentimes at the club" and "about a week or two after" that date learned that his namewas Rex Hamp. As heretofore stated Hamp was at that time foreman of the ruband trim department at Respondent's factory.-Ramp, as a witness for Respondent,admitted that he was the driver, on the nightof February 14, of the yellow Chevrolet described by Fries, and stated that Al Gage,the president of the Woodworkers Federation was the other man in the car.Hampexplained why he drove his car to the CIO hall that night and parked it as describedby Fries.Hamp said that "early" that evening Gage called him on the telephoneand said that"he [Gage] understood there was to be a meeting of the CIO that nightat the Florence Street Hall," that "his[Gage's]car was . . . disabled and was inthe garage" for repairs,and requested Hamp"to take him [Gage]over" to the CIOhall, "so he could ascertain whether a meeting was being held there that night."Hamp assented and driving his yellow Chevrolet "picked" Gage "up," pursuant to pre-arrangement,at a street intersection, "and took him over there."Hamp said onarrival, "we parked in the street.. .in front of the Union Hall."Gage saidthey parked the car in front of the building occupied as an office by the engineer-ing firm,which puts it at the point described by Fries close to the driveway leadinginto the parking area.Continuing,Hamp stated that neither he nor Gage got outof the car,and aftertheyhad parked"someone" whom he could not "identify cameout from the Union Hall" to within "six or eight feet of the car" and"shined aflashlight up in the trees and walked back to the Union Hall and we left."Hampestimated that his car was parked there altogether not more than "three or fourminutes" during which time Hamp said he did not see "anyone go into or come outof Union Hall"except "the man who came out with the flashlight,"however, Gagewho did not say how long they were parked at the spot on that occasion,claimedthat while so parked he saw employees of the Company"going into the door of the 428DECISIONSOF NATIONALLABOR RELATIONS BOARDCIO Hall."Hamp "supposed" Gage "wanted to go out there" because he was presi-dent of the Woodworkers Federation and "was concerned with the fact that a com-peting union was holding a meeting there that night."Hamp further stated: "I don'tthink that this man coming out of the Union Hall and up to the car had anything todo with our leaving . . . we left because we had accomplished what we startedout to do" which "was to ascertain whether there was a CIO meeting" there thatnight, and "we found one was in progress."I do not accept as accurate Hamp's estimate that he and Gage were parked only3 or 4 minutes, and credit rather Fries' testimony that the car was parked at theplace described by Fries, and confirmed by Gage, sometime before the meetingstarted and during that period of time when employees attending the meeting werearriving.Certainly Hamp could have, and must have, seen what Gage saw, and'Gage claimed that while so parked he saw and recognized employees of the Com-pany going into the hall that night for the meeting.From the little Gage said'about the 3 occasions, of which this was 1, he as president of the Woodworkers-Federation watched the hall when UFW meetings were being held there for com-pany employees, the implication is clear enough that he was not doing so merely toascertain whether a meeting was being held there, he learned in advance that themeetings were scheduled for such nights, but rather to find out, if he could, whoamong the employees were attending, and that also was undoubtedly why Hampwas there on this night of February 14. It seems strange indeed since Gage's carwas purportedly not available that night that he would enlist the aid of ForemanHamp rather than one of the numerous officers and members of the WoodworkersFederation in carrying on this scouting mission and the conclusion is indicated, asHamp himself expressed it, that Foreman Hamp and President (of the WoodworkersFederation)Gage had a common objective or purpose namely to ascertain, so faras they might be able to do so, who of the employees of the Company were attend-ing the meeting that night.Hamp described it as a joint undertaking when he saidthe reason they left at the time they did, which was after the meeting was in progress,and Fries had come up to their car and gone back into the hall, was because, "wehad accomplished what we started out to do," which I do not credit was merely toascertain whether there was some kind of a meeting that night at the CIO Hall, butwas in fact, as above stated, to spy on the UFW meeting and learn, if they could, who,of the employees of the Company, were in attendance.Hamp said they left assoon as they ascertained that a meeting was in progress and that they ascertained thatsolely by the fact that the hall was lighted and "there were cars there."Certainlythat the hall was lighted and cars were there could have been ascertained merely bydriving past the hall and did not necessitate parking at the driveway for any length oftime whatever. It is my conclusion, as already indicated, that Foreman Hamp was,engaged in surveillance of a type falling within Section 8 (a) (1) of the Act.On the night of the third UFW meeting at the CIO hall, February 22, the flood-lights in the parking area were not turned on. About seven or thereabouts that nighttwo cars commenced circling the block where the CIO Hall is located and as it gotcloserto 7:30the number of cars engaging in this circling maneuver increased to5 or 6 and this movement by the same 5 or 6 cars around the block and to and fro byand around the hall premises continued throughout the whole time the meeting was insession that night and "until approximately 9 or a little after."Fries watched thismovement of the same cars from time to time, and from various vantage points, fromits beginning with 2 cars around 7 o'clock until the meeting closed.After the meet-ing started he went outside "perhaps a dozen times" and stayed out there for varyingintervals to see if any of the cars came into the parking area where the cars of em-ployees attending the meeting were parked or whether any of the persons in the 5 or6 cars by that time participating in the circling movement got out and came on thepremises.Fries described the plan of operation followed by the cars so engaged.These same cars would move along Florence Street in front of the hall premises,turn on Salte Street, go down that street for three or four blocks and turn aroundand come back on that street and turn on Florence and after passing the hall premisescome back again on Florence Street to Salte Street and turn on that street.WhileFries could not actually see the cars turn around he said he saw the same cars comeback on the same street on which they had shortly before passed the hall premisesand that in the time elapsing they could not have traveled over 3 or 4 blocks at mostbefore turning.In some instances when a car in which an employee,or employees,coming to themeetingwas riding turned off Florence Street and through the driveway into the park-ing area one of these cars engaged in the circling movement would drive into drive-way and onto the CIO premises immediately behind the employees'cars and when SAGINAW FURNITURESHOPS,INC.429the employees' cars had pulled or moved down into the parking area "would back orturnand go outto Florence Street" and resume the movement by and around thehall.With one exception Fries was not, or could not get, close enough to identifyor get a good look at the person or persons in the cars which followed employees' carsonto the hallpremises.Fries testified that at a time when he was standing in thefront part of the parking areanearthe southwest corner of the hall one of the cars;a Buick, which he had previouslyseen passingto and fro by the hall premises, asabove described, turned off Florence Street into the driveway immediately behindanother car which had entered the parking area.The Buick, "with the regular driv-ing lights on," crossed the sidewalk by way of the driveway onto the front part of theparking area and stopped with the "back end" about "flush" with the north line of thesidewalk as the car "just ahead" of the Buick moved "further on down" and parked.As the Buick came to a stop Fries emerged from the shadows, it will be rememberedthe floodlights were not on that night in the parking area, and went "alongside the car[the Buick] on the driver's side and flashed a flashlight on the driver" who there-upon started up the car and backed out into Florence Street.When he flashed thelight on the driver Fries "got a good look at his face." The driver of the Buick, whowas alone in the car, was Jack Neymeiyer, Respondent's yard foreman or supervisor,son of John Neymeiyer, Sr., the plant manager. Fries did not at thattimeknow JackNeymeiyer and did not identify the driver of the Buick as Jack Neymeiyer until uponentering the hearing room on the first day of this hearing and before the hearing hadstarted he saw Jack Neymeiyeramongthose present there and promptly identified,him as the driver of the Buick on that night and was told that his name was JackNeymeiyer.In the course of the cross-examinationof Fries by counsel for Respondent thefollowing occurred:Q. Did you identifyanyone else(other than Jack Neymeiyer) in any of theother cars that you say were in this parade going around the block on thatnight (February 22) ?-A. Any other people at all, you mean?Q. Yes.-A. Yes.Q. You did?-A. I didn't, but I can.Q. You know who other people were who were going around?-A. Some ofthem, yes.Not all of them.Fries was not calledupon to nameany of the "some of them" he said he couldidentify.Since he was calledas a witnessby the General Counsel, the inferencenecessarily arises thatnone ofthose "other people" whom he said he could identifywere officers or supervisors of the Company.Admittedly Gage was there that nightin a car watching the meeting "to see who was coming to the CIO meeting." Itmay not bematerial to the issuesas framedbut as getting the situationin focus theinferenceis not, I think, too farfetched, thatsomeof the other officers or members oftheWodworkers Federationwere also amongthose in the cars which moved con-tinuously to and fro by the CIO hall premises that night.Sometimein the latterpart of January or the early part of February Jack Neymeiyerwas in the cabinet room at the factory, and Gage, the president of the WoodworkersFederation stepped over just a short ways from his particular work area, and askedJack Neymeiyer if he "had heard about the CIO organizational attempts," and statedthat he (Gage) "understood they were getting a stronghold."Neymeiyer said hetold Gage he "would check into it."Asked if he did checkinto it,Neymeiyer said:"Yes basically.Certainly I would check into a thing of that nature. I checkedinto it basically by having a discussion with Mr. Neymeiyer, Sr. [his father], theplantsuperintendent."Jack Neymeiyer added:"Therewas notanything elsedone in that connection on my part."Jack Neymeiyer explained how he happened to be in the vicinity of the CIO hallabout or shortly after 7 p. m. of the night of February 22.As he stated it, that after-noon an engineer froman engineeringfirm "outin Bridgeportthat does a lot ofengineeringwork for us, cutting tool wise, picked meup" in hiscar, a Buick, as "I didnot have my own automobile" at thetime, and "took me outthere" (to Bridgeport),and there "we discussed the possibilities of new carbide cutters." Neymeiyer said itbecame necessary "to getsome measurementsoff one ofour machines . . so Iborrowed the engineer's car, the Buick, and went over to the plant and got themeasurements."He said he left the plant to return to Bridgeport "somewhere around7 o'clock in the evening. It was dark."As he related the incident, he was drivingeast on Florence Street when, as he neared the intersection of Florence and SalteStreets, he noticed Mr. Gage's red Chevrolet headed west parked onthe other sideof the street in front of the May Engineering Company. This is the same spot, over-looking the driveway into the parking area, at which Gage and Foreman Hamp had 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDstationed themselves on the night of February 14 in their effort to learn who were at-tending that meeting.Continuing Jack Neymeiyer said "I thought about it a littlebit, and I made a U turn right there at the Salte Street intersection and went back andpulled up behind Mr. Gage and got out of the car and went up and asked him if hewas having any trouble."Neymeiyer said the conversation between him and Gageat that time "was something like, `Al [Gage] what are you doing here?Have yougot some trouble?' and Al said, `No, I am not having any trouble. I am here to seewho is coming to the CIO meeting,' and I said, `Wow, this is no place for me,' andwith that I got back in my car.Mr. Gage drove off . . . ahead.and I drovejust past the driveway and I backed into the driveway" until "possibly the back endof my car got across the sidewalk, and I turned around and proceeded to get in myeasterly direction."Neymeiyer did not specifically so state but apparently meant toimply that he then continued to Bridgeport which "was the destination I had inmind when I left the plant."Taking Neymeiyer's version of how he happened to be in the vicinity of theCIO hall that night it seems a bit unusual and incomprehensible that hurrying, as hesaid he was, to resume a business conference at Bridgeport, that merely because hesaw Gage sitting in his car, parked, inno unusual manner, atthe curb on a lightedcity street at around 7 p.m. in the evening, he would turn back, stop his car, get out,and go to Gage's car to inquire of Gage if he was having trouble. Presumably hemeant car trouble.Neymeiyer did not say what caused him to think Gage was havingtrouble.Gagewas not even out of his car.He was sitting in the car which wasparked, as above described, in the manner cars are usually parked on a street, andno mention whatever is made of anything about the appearance of the car or thesituationwhich would indicate trouble and there certainly was nothing unusual or un-seemly about the time, around 7 p.m. If, as he drives along a city street, merely see-ing a friendsitting ina car parked at the curb in the usual manner, with no ap-pearance whatever of any trouble, would move Neymeiyer to halt a businessmissionand turn his car about and go back to tender his assistance if perchance there mightbe some trouble, although none was apparent, then his ordinary and day-by-dayprogress in driving along the streets of Saginaw must frequently be impeded andslowed.Neymeiyer said he did not see "anybody going into or coming out of UnionHall" that night. It is noted here that Gage said he saw employees going into thehall on that occasion.Neymeiyer, who was called as a witness by Respondent, didnot specifically deny the testimony of Fries that when the Buick came onto the hallpremises and stopped he (Fries) "went alongside the car, on the driver's side andflashed a flashlight on the driver."Neymeiyerdid not mentionany such occurrenceand a denial that such happened may. have been intended to be implied in Ney-meiyer's concludingstatementabout his "presence" on that night "in the vicinity ofUnion Hall" that he had "described every thing that happened" in that connection.Fries' testimony. as a whole about the events on the nights of February 14 and 22tested out well, and I am constrained to credit his statement that: On the nightof February 22 he saw this Buick, which he subsequently found was driven by JackNeymeiyer,among the cars passing to and fro in a systematic movement past andaround the CIO hail premises;in one instanceit turned off Florence Street and droveforward, not backing, as Neymeiyersaid, acrossthe driveway overand acrossthe side-walk immediately behind another car which was entering the parking area to park;his Buick, driven by Neymeiyer stopped just inside the parking area, as the car aheadwenton down and parked;and he(Fries)went alongside the standingBuick on thedriver's side and flashed the light on the driver, whereupon Neymeiyer backed theBuick outintoFlorenceStreet andmoved awaytravelingwest.The foregoingcredited testimonyleads me to the conclusionthat on thisnightJack Neymeiyer wasin fact checkingon theUFW meeting scheduled for thatnight,and like Gage, andpossibly in concert with Gage, was endeavoringto ascertainwho of the employees,and in whatnumbers, were attending.As heretoforementionedonly two employees attended the last UFWmeetingat the CIO hall,on the night of March 2, and the meeting that night was heldin a small roomat the southeast corner of the building.The three previousmeetingshad been held in along roomon the south and southwest side of thebuilding whichis used asa barroom.That room which has 3 or 4 large windowsfacing onFlorence Street was dark on the night of March 2. Fries said he didnot go outsideat all onthat night until he started home after the meeting ad-journed, but that he did go a numberof times into. the darkened large room andlooked out the windows to see if there was any systematic circling of the premises-by cars as had occurred on the night of February 14 and 22, or if anyone ap-proached the hall, or was watching it, but he did not see any activity of that kindthatnight.After themeeting adjournedand Fries had reached the west edge of SAGINAW FURNITURESHOPS,INC.431the building, facing the driveway into the parking area on his way to his car parkedin the parking area, a station wagon came through the driveway from Florence Streetand went into the parking area a distance of 45 to 50 feet and stopped. Friessaid, "I started walking toward the station wagon" and the driver, apparently seeinghim approaching, "started backing out" whereupon Fries started running towardthe station wagon.The driver had to stop backing because of traffic comingdown the street (Florence) and the lights of the passing traffic illuminated thedriver's side of the station wagon and Fries said he recognized the driver as RobertWestwood.Westwood was then, as he is now, the foreman of the finishing depart-ment at Respondent's factory.Westwood owned and drove a station wagon.Fries was introduced to Westwood at a Christmas party in December 1954 atRespondent's plant which Fries attended with his sister-in-law, Rose Orosz, whoworked on the filler line in ,the finishing department and was connected with themanagement of the party. Fries had no recollection of having seen Westwood atany time after the Christmas party until he said he recognized him on the nightofMarch 2 as the driver of the station wagon when it was halted momentarily bythe passing traffic as it was backing into Florence Street at which time the lightsof passing cars illuminated the driver's side of the station wagon.Westwood categorically denied on direct examination that he drove his stationwagon into or onto the CIO premises or that he "stopped in front of or in thevicinityofUnion Hall" on that night.On cross-examination he said he was"reasonably sure" he "was home in the evening of March 2," and while he did notspecifically so state I take it that he intended to imply that he was home the entiretime that night.While Fries' testimony concerning the presence of CompanySupervisorsHamp and Jack Neymeiyer at and in the vicinity of the CIO hallpremises on the nights of February 14 and 22, respectively, was accurate, in thisinstance his identification ofWestwood as the driver of the station wagon whollydependent as it is on but a fleeting glimpse of the driver's face as revealed by thelight of a passing car or cars, and in view of the fact, as I understand the testimonyto be, that Fries had seen Westwood only one time prior to this date, when hemet him at the 1954 Christmas party, as against Westwood's denial, leaves a seriousdoubt of accuracy in this instance, and a high probability of mistaken identification,and I would not be warranted in finding that the driver was Westwood.Conclusion as to SurveillanceI credit Fries' testimony as to the systematic movement of the same cars con-tinuously passing by and around the CIO hall on the nights of February 14 and22, and in some instances on those nights parking near the driveway into the hallparking area and in other instances following onto the CIO premises the cars of per-sons attending the meetings on those nights as they went into the parking area to park.That officers and agents of the Woodworkers Federation were so engaged can hardlybe doubted, and specifically as to Gage, the president of that union, is franklyadmitted.Whether working in concert with the Woodworkers Union or on theirown but with the same objective, I find that at least two of the Company's foremen,Rex Hamp and Jack Neymeiyer, participated in this surveillance.Fries' activitiesand what he observed and discovered about these attempts to spy on these meetingswas undoubtedly known to the employees in attendance at the various meetings.I am compelled to find that the company supervisors named participated and en-gaged in this course of surveillance, and at least as to their activities in thatconnection the Company must be held responsible.Wherefore, Respondent is heldto have engaged, through its said supervisors, in surveillance in violation of Sec-tion 8 (a) (1) of the Act.The Alleged Interrogation, Threats, and Promisesworked on the filler line in the finishing department.Robert Westwood was fore-man of that department which is located in a large open room. It may be wellto here describe the filler line as it figures prominently throughout the testimonyconcerning Rose Orosz.During all the time involved herein, the factory wasworking principally on breakfront secretaries which come through the filler linein two sections, the top and the base sections.They are not intermixed.Therewillbe a run of all base sections or all top sections during one period. Indescribing the operation of. the filler line the section coming through is referred toas the cabinet.All of the workers on the filler line are women or girls.The cabinetcomes to the filler line from the spray booth where it is sprayed with filler.After 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDit is sprayed it is pushed 3 or 4 feet out of the spraying booth at which point thefirst operation on the filler line is performed by one woman alone. This operationconsistsmostly of painting or brushing filler and while the woman working at thisjob may do some wiping at times, she uses, for the most part, a small brush. Shefirst opens the doors, and pulls out the drawers, with a puller and then dips thebrush in filler and paints or brushes filler on the tops and edges of the drawersand doors, and the inside edge where the door fits. By conveyor the cabinet thenmoves along the line 4 or 5 feet to where the strictly wiping operation commences.Six women work in pairs at wiping filler.There is a distance of some 5 or 6feet between the points at which the 3 pairs work.As the conveyor comes out ofthe spray booth it divides into two conveyors with a space between called the mid-section.As best I understand the operation the lone woman doing the painting orbrushing of the tops and edges of the drawers and doors, pulls or slides the cabinetsoff the conveyor and performs her task and then places them back on one of the con-veyor lines, and the women working in pairs and doing wiping likewise slide thecabinets off onto the midsection, do their work and then move them back onto aconveyor, and they go on to other types of operation.The six filler wipers "usingtow." a "ground up" cloth material of some kind, wipe all of the outside of thecabinets.They wipe the filler which has been sprayed on the cabinet into thegrain so as to give it a smooth finish.Both the work of brushing filler done bythe I woman and the wiping of filler by the other 6 is classed as "wiping filler."Six of the seven women, who, at all material times, were working on the fillerlinewere identified in the evidence.They were Beatrice Billy, Stephine Gallery,Eleanor Denslow, Lorraine Cherwinski, Lelia Main, and Rose Orosz.Rose Orosz testified that on the morning of February 4, shortly after workstarted (7 o'clock) while she was at work at her "regular job . . . on the fillerline," although she did not say what kind of work she was doing, whether brushingor wiping filler, her foreman, Robert Westwood, called her off the line to a pointapproximately 5 feet from the line and approximately 3 feet from the closest personworking on the line.According to Orosz, Westwood then asked her if she was"at the CIO meeting last night" and when she did not answer him he said, "youwere at the CIO meeting and so were 5 others.Iknow how you wereseated...you were in a row,there were Henry Meyer, Eleanor Denslow, you,Aggie Lake, Ethel Lane, and Joe Lane." Orosz said that Westwood correctly listedthe names of all employees who attended that meeting and the order in which theywere seated.Continuing Orosz said,"he then asked me if I wasa CIOsympathizer.I didn't answer...and he told me that if the CIO got a foothold in the shop thatthe shop could afford to close down and move south.. .he said that it wasjust a lot of sales talk and he gave me more credit than to listen to it and alsoAgnes Lake."Orosz then said that the foregoing was all that was said in thatconversation but upon further questioningby theattorney for the General Counselshe said that Westwood also said at that time that"he was going to watch everymove I made."Again she said that was all of the conversation,but upon suggestivequestioning by the General Counsel she claimed to recall that Westwood further said," `You are blackballing yourself in the eyes of the old man' and that referred toMr. Neymeiyer." Again and finally Orosz said that she had stated all that Westwoodsaid in the conversation and that thereafter she returned to work.Orosz stated that she had a second conversation with Westwood that day (February4), that "before lunch he asked me if I would come into his office" during the lunchperiod and that she did so arriving there about 12:25.Asked by the attorney for theGeneral Counsel to state what was said on that occasion and how the conversationbegan she said, "he started off by referring again to the CIO . .he said the Companycould afford to and would close its doors if this CIO got in there, and move downsouth . . . and that the CIO was nothing but a lot of sales talk and I said, `Well, Iwent down there to listen to what they had to say.Now, you tell me what you haveto say' . . . he spoke of the profits of the Company, just things in general. I don'tremember . . . he asked me about being on the Christmas party committee andsaid that I did good work and deserved a pat on the back for that.... Finally I askedhim if he were all through and if I could go back to work and I returned to work."Orosz said that throughout this conversation in Westwood's office during the lunchperiod "just the two of us were present."Orosz claimed Westwood spoke to her a third time on thatsameday (February 4)concerning the "CIO,about 2:30 in the afternoon,"while she was working at her jobon the filler line and on that occasion he "called me over and asked me to promisenot to attend any more meetings,that was all he said,"and that she "did not sayanything."She said there was no other person"immediately present." SAGINAW FURNITURESHOPS,INC.433Orosz did not attend the second UFW meeting held on that night of February 14,but in company with Beatrice Billy attendedthe thirdmeeting on the night ofFebruary 22.Billy's husband drove them to the meeting in the Billy car.Oroszdoes not claim thatWestwoodagain said anything at all to herabout the CIOUnion from and afterFebruary 4 until February 23, the dayafter thisthirdUFWmeeting.She testified that, "immediately after getting on the job,"on the morningof February 23, Westwoodcame to where she was working on the filler line andasked her"'Where wereyou last night?'And I says, `You know where I was.Whyshould I tell you.'He said,'You were atthemeeting,and Ifollowed you andBeatrice Billy and Mike.from yourhouseto the CIOHall."'Orosz said she"did not say anything to that,"and "he said, 'How rottencan you get,' and alsothathe would justsee that I got fired in one way or another."Although, as Oroszrelated the incident,she wasworkingon the filler line and at that time"was runningthe spinner on top of acabinet," therewas no other person"immediatelypresent"when Westwoodcameto where shewas working and made thesepurportedremarks.Whereas ondirectexamination Orosz stated that she was "running the spinner on topof a cabinet"at the time, on cross-examination she said,"Iwas using the spinneron the tops of some tables.at the time he [Westwood] came up to me . . . andstartedthisconversation with me." She admittedthat thespinner was not used onbreakfrontsecretaries and that ifonly breakfrontsecretaries were being run throughthe filler lineon February 23, and nottables, shewould "not havebeen using thespinner" at all that day.The dailyregisterfor February 23, showsonly breakfrontsecretarieswerebeing run that day and no tables are listed.Furthermore accordingto thetestimony of BeatriceBilly, with whom Oroszhad gone tothe UFW meetingthe nightbefore, as well as the testimonyofWestwood, Oroszwas brushing filleron breakfrontsecretarieson both February22 and 23 and the spinner is not usedon that job at all.As mentioned,Beatrice Billy, another of the women working onthe filler line,and her husband, Mike Billy, who apparently was not an employee of the Com-pany, "picked up" Orosz "at her home" on the night of February 22 in the Billycar, and Mike Billy drove the two women to the UFW meeting which they attended.This is the only UFW meetingBeatriceBilly attended.Beatrice Billy was calledas a witnessby Respondent.On cross-examination she said that the "next morning,"February 23, during a conversation with Foreman Westwood, he asked her if she"had been to the CIOmeeting thenight before."Later on redirectexaminationshe saidthat during thatconversationWestwood asked her "whether"she "wasgoing to any more CIOunion meetings" and that she said, "No,I am not interestedin them andam not goingto any moremeetings."Westwood said the first he heard of any CIO activity was "rumbles about theCIO around the plant," but he did not say when that was, however, he did saythat sometime during the day of February 4 he heard "that there had been a(UFW) meeting the night before." I have set out Orosz' testimony about thethree separateinstanceson February 4, she claimed Westwood talked to her abouttheCIO Union (.UFW) each replete withinterrogationand threats by Westwoodrelating to UFW activity and the possibility that the plant would be moved shouldtheUnion "get a foothold in the shop." In each instance she said there was noone present but Westwood and her. The first occurred, according to Orosz, almostsimultaneous with the start of work at 7 a. m., when Westwood called her offthe filler line, even so she said the closest woman working on the fillerlinewasonly about 3 feet away.The attorney for the Respondent quoting from Orosz'testimony about the various interrogations, threats, and remarks about the UFWmeeting of the night before which Orosz said Westwood made at that time askedWestwoodseriatimwhether he made such remarks, statements, interrogations, orthreats, as the case may be, "in exact words or in substance," and Westwoodcategorically denied each.In like manner Westwood denied that he came to Oroszthat afternoon while she was working on the filler line and asked her to promisenot to attend any moremeetings, thethird instance on that day related in Orosz'testimony.Asked about the second February 4 incident, described by Orosz, Westwood saidhe did on one occasion discuss the 1944 Christmas party with Orosz in his officeshortly after lunch but that he could not tie that incident right down to Febr.ary4 although it may have been around that date.Orosz was a member of the im-mittee in chargeof the party, and Westwood was in charge of the posters and hadalso played Santa Claus.Westwood said that on that occasionhe mentioned thathereafter when they were having any sort of a party and wanted posters made upmore time should be allowedfor making up the posters, and that he also told her450553-58-vol. 118-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat his entrance as Santa Claus had not been properly timed and said that shouldbe straightened out in the future.Further, he said he complimented and com-mended Orosz for her work in connection with the party.However, he deniedthat he made any reference in that conversation to the CIO, or the profits of theCompany, or made any threat that the plant "might move down south."Westwood also categorically denied that in any conversation with Orosz onFebruary 23, either "in exact words or substance" he asked her "where were youlast night," or told her that he knew that she was at the UFW meeting because hehad followed her and Beatrice and Mike Billy to the CIO hall, or that he said toher, "how rotten can you get," or "I will see that you get fired, one way or another,"allof which had been attributed to him by Orosz in her testimony concerning aconversation which she said occurred while she "was using the spinner . . . im-mediately after" she started. to work on that morning.Further,Westwood said hehad not told Orosz that he had followed her and the Billys when they went to theUFW meeting on the night of February 22, and there is no substantive evidence inthe record that he did follow them, while on the other hand, Orosz' friend, BeatriceBilly, said that he had not done so.While denying that in conversation with Orosz on February 4 and 23 he engagedin any of the interrogations or threats, or made any of the statements, in referenceto the UFW, which she attributed to him, Westwood said that he probably did haveconversations with her on those dates as he conversed with the women on the fillerline daily.None of the other women on the filler line appeared to testify thaton the dates mentioned by Orosz, or at any other time, they had observed West-wood call Orosz away from, or to one side of, the filler line and converse withher, or had ever overheard him say any of the many things Orosz testified that hedid say to her about the CIO Union on those dates.As to a conversation with Beatrice Billy which she said occurred on February23,Westwood said while he could not "nail it down to February 23," he did havea conversation with her about that date in which he asked her "if she was goingto go to any more CIO meetings" and she said "I promise you I won't, or somethinglike that."However,Westwood said he did not initiate the conversation withBilly or the subject of the CIO Union, and instead "she inquired of me about theCIO, which I don't know why she did, and I merely told her `you know the Com-pany has a contract with the Woodworkers Federation.and you being amember of that Union you are supposed to abide by the rules.' "His statementthat Billy initiated the matter was neither affirmed nor denied by her. She merelysaid that in a conversation with Westwood on that date he asked her "whether shewas going to any more CIO meetings" and she told him in reply that she "was notinterested in them and wasn't going to any more."There was no evidence thatWestwood made any threats of any kind or nature to either Beatrice Billy orEleanor Denslow, who also worked on the filler line.Denslow attended at leastthe first UFW meeting on the night of February 3, and perhaps the second orthird one or both.Late in January Joe Lane took Kneeshaw to the Orosz home and introduced himto Rose Orosz and she went with him to see Aggie Lake. Later Orosz introducedKneeshaw to her brother-in-law, Henry Fries, and Kneeshaw made arrangementsthrough Fries to get the use of the CIO hall for UFW meetings. There is noevidence indicating, or from which it can be inferred, that such activity on thepart of Orosz was known to management. It was not of an open and public typeand nature.There is no evidence whatever of any activity on the part of Orosz onbehalf of the UFW thereafter other than that she attended 2 of the 4 meetings, the firstand the third.There is no evidence of solicitation for, or of talking up, the UFWby her among her fellow employees, at the factory or any other place, or that sheever invited them or any of them to any of the UFW meetings, or that she saidor did anything to promote or advance the UFW cause among her fellow employees.The evidence indicates that the relationship of Foreman Westwood and Orosz, aswell as the other women on the filler line, had at all times been cordial, friendly,and pleasant.Conclusion about Orosz' Testimony Attributing Statements and Threats toWestwood on February 4 and 23After much analysis, weighing, and evaluation of the whole of the testimony givenin this matter by Orosz and Westwood, respectively, and in the light of my observa-tion of the two witnesses on the stand, I find myself in too much doubt about thereliabilityofOrosz' testimony concerning the conversations withWestwood onFebruary 4 and 23, whereby she attributed to him various threats and statements, such SAGINAW FURNITURE SHOPS, INC.435as, that the plant "would be closed down" and "moved" south if the CIO got a"foothold" there, that she was "blackballing" herself "in the eyes of.Mr.Neymeiyer," that he (Westwood) "was going to watch every move" she made, thathe would see that she "got fired in one way or another." 2 It will be rememberedthat on each of the 4 instances related, 3 on February 4 and 1 on February23,Orosz said no other person was present, or "immediately present," whateverthatmeans under the circumstances given.However, she said .3 of the purportedconversations occurred at, or within a few feet of, the filler line while she was workingon the line, when at least 1, and the order in which the women worked, in pairs,indicating 2, of the women on the filler line were only from 3 to 5 feet distant fromher and Westwood, yet apparently none of the filler line women saw WestwoodcallOrosz off the line or heard any of the remarks she attributed to him on theseoccasions.It comes down to Orosz' unsupported and uncorroborated affirmation againstWestwood's categorical denial.There is nothing in the evidence indicating any per-sonal animosity on the part of Westwood against Orosz at any time, prior to or afterthese dates, and admittedly the relations between them had at all times prior theretobeen friendly.Throughout his testimony Westwood spoke in highest terms of Oroszand her work, and in respect to her work declared she was "better than the averageworker."Nor, other than the testimony of Orosz, is anything to be found in theevidence indicating that Westwood bore or expressed any prejudice against the so-called CIO Union, particularly to the point of threatening or attempting to coercean individual employee working in his department because such employee mani-fested an interest in that union.As mentioned there is no evidence that Westwoodmade any statements or threats of a like or kindred nature to any other employeesworking in his department. In view of the fact, as has been noted, that Orosz wasnot in any sense a leader in or promoter of the insignificant effort of the UFW toorganize there, it is inexplicable to me why Westwood would single out Orosz forsuch a tirade of threats as she represented he made.FurtherWestwood's appear-ance and demeanor on the witness stand and his testimony throughout were markedby a frankness and firmness, resulting at times in answers which apparently were notin accord with Respondent's concept of the situation involved, which tended tonegate any impression that he might wilfully misstate a matter within his knowledge.To some extent it has, I think, heretofore been indicated and it will further morefully appear in the discussion of later events, and particularly the evidence relatingto the 8 (a) (3) allegation involving Orosz alone, that in her testimony Orosz wasin many respects inaccurate about things she should have been accurate about, wasgiven to over embellishment, over statement, and dramatization, and prone to relyupon implications which were not valid.Further in weighing and evaluating hertestimony I cannot altogether ignore the indications appearing in the evidence tend-ing to show a variability of temperament on the part of Orosz.It follows that I cannot make a Section 8 (a) (1) finding based on Orosz' testi-mony concerning statements and threats she claimed Westwood made to her onFebruary 4 and 23.Incidents Involving Employee Joe Lane, Foreman Hamp, andPlantManager NeymeiyerJoe Lane went to work for the Company in August 1951.Apparently he workedthe entire time of his employment there on the rub line in the rub and trim depart-ment.At the time Lane was employed there were three rubbers working on therub line, identified in the evidence only by their first names, Leo, Frank, and Martin.These three men had worked on the rub line for some time before Lane wasemployed.Throughout the time he worked for the Company, Lane was a memberof the Saginaw Woodworkers Federation.He was the second employee,named inthe evidence, contacted by Kneeshaw when he set out to organize for UFW at thisplant.Lane and his wife, Ethel, also an employee of the Company, attended atleast 2 and perhaps 3 of the UFW meetings. Lane's employment at Respondent'sfactory was terminated in June 1955 because of "lack of work." I note here thatitwas at no time suggested or intimated that his and his wife's interest in the UFWhad anything to do with his termination.Apparently his wife continued in theemployment of the Company.As of March 3, 1953, Rex Hamp became a fore-man of the rub and trim department.At that time there were 4 rubbers workingon the rub line, the 3 men mentioned above by their first names and Lane.2 As will later appear this purported threat snugly fits the version which Orosz gives,adopted by the General Counsel, to subsequent events upon which the 8 (a) (3) allegationof the complaint is based. 436DECISIONSOF NATIONALLABOR RELATIONS BOARDIn January 1955 Mr. Neymeiyer, the plant manager,suggestedthat all the rubbersbe given a pay raise but Foreman Hamp objected to Lane receiving the pay raisebecause, in his opinion, Lane's work did not meritan increaseat that time, and he(Ramp) thought he might be able to use the prospect of a pay increase to induceLane to improve the quality of his work.Thus at Hamp's recommendation Lanewas left out while the pay raise went into effect as to the other rubbers.Hampwas asked whether at thetimehe "left Lane out" (of the pay increase) he had"heard anything about the CIO business."He said he did not believe he had heardabout the CIO Union "at that time" but was "not sure." The rubbingoperation is"both a machine and hand operation . . . an air-driven sander is first run over thefinish . . . this sander will make . . .jiggermarks up and down a case which areremoved by hand-sanding straight back and forth with the grain." If the hand-sandingisnot "enough or hard enough the jigger marks do not come out."Hampsaid,"that was the problem I was having with Joe Lane," and that he (Hamp) "wasconstantly having inspector trouble" with work "turned out by" Lane because "thejiggermarks had not been removed," and while "that happens occasionally with allrubbers.itwas not occasional with Joe Lane."Hamp said that over a periodof 4 months or more prior to the proposed pay increase he had talked to Lane "con-tinuously" and "daily . . . about leaving these jigger marks on his work" resultingin rejectsrequiring that his work be done over. In that connection Hamp further tes-tified that Lane's "work was never equal to that of the other rubbers," and he"characterized" it when asked to do so, as being "very poor and below average."On the other hand, Lane said, "once in a while a case" he had worked on would godown the line "with machine scratches . . . and he [Hamp] would tell me I wouldhave to do it over . . . that happened maybe once a month" and that during thelast 2 months prior to February 14, a date next mentioned, Hamp did not talk tohim "about any machine scratches" and did not "criticize" his work "in any way."The pay raise was given in January. I discover nothing whatever in the evidencefrom which it must, or even could be inferred, that at that time anyone connectedwith management knew, or had heard, of Lane's interest in the UFW. There hadnot even been an UFW meeting, and there is no evidence of any activity of anykind on the part of Lane on behalf of that union at the factory prior to that time.Further as evidencing that the exclusion of Lane from the pay raise was not pursuantto any policy or attitude of the Company relating to the UFW is the fact that theplant manager proposed a pay increase for all the rubbers (including Lane) andthat the exclusion of Lane therefrom was only at the suggestion and for the reasonsadvanced by Foreman Hamp. I credit Hamp's testimony about Lane's work andI am satisfied that the exclusion of Lane from the pay increase back in January wassolely for the reasons stated by Hamp and had no relation or connection whateverwith the attempt of the UFW to come into the factory, which had scarcely, if it hadat all, gottenunderway at the time.The foregoing matter of a payraise seemsto have been offered by the GeneralCounsel, in part at least, as background for a purported conversation between Laneand Foreman Hamp on February 14. Lane and his wife, Ethel, had attended thefirst UFW meeting on the night of February 3. It is not claimed that anyone con-nected with management said anything to Lane aboutattendingthatmeeting orintimated knowledge of his interest in the UFW until the morning of February 14,when, according to Lane, in a converation with Hamp "right where" he (Lane)"worked on the rub line," Hamp "asked" him if he "knew what" he "was gettinginto goingto these meetings," and that he (Lane) said, "Yes," and that "there wasnot anything further to the conversation."However, without indicating when, butapparentlymeaning on the same day, and perhaps at same time and place, Lanesaid, "then he [Hamp] startedtalking againtome.He said you know, they triedthis once before, and it didn't work.He said the old man [Neymeiyer, Sr.], knew Iwas talking about the CIO meeting to a couple of women, and if I don't cut it outhe [Neymeiyer, Sr.], would fire me.He said if I behaved myself he would tryand get me a raise.He said the three other guys on the rub line got a raise, andhe said, `I will see if I can get you one.... Think it over,' and he walked away."Lane stated that he did not "say anything" during this so-called conversation.On cross-examinationLane denied that Hamp told him that he (Lane) "oughtto get on theball," and first said Hamp made "no mention about the way" he wasdoing his work, then that he did not "remember whether" Hamp "said anythingabout" his "work."Lane further claimed that in this so-called conversation, duringwhich Lane said Hamp did all the talking that was done, Hamp's statement tohim that the other rubbers had previously received a pay increase was the firstinformation he had of that.While Lane had said on direct examination that he didnot say anything, on cross-examination, he was able to recall asking Hamp "How SAGINAW FURNITURE SHOPS, INC.437come those three men got a raise and I didn't" but could not recall what he (Hamp)said after that.Lane further said Hamp started the conversation.The following is Hamp's version of the conversation.He (Hamp) "was standingin the aisle" when Lane "returning to his job from the restroom" stopped and"opened the conversation" with the remark, "I understand Leo and Frank [2 of theother 3 rubbera] got a raise.How is it I didn't?"Hamp said, "I told him thathis work was not such that I felt he deserved it, and if he would get on the ball,and get his workin line,he certainly would have it.Then he suggested perhaps ...I can't remember the exact words . . . that his activities with the Union [UFW]might have had some influence on the fact he didn't get the raise."Q. (By counsel for Respondent.)Did you say anything to that?-A. (Hamp)I can't remember if I denied that or not. I mean whether I said, "that's not so,"or "that isn't the reason." I can't remember if I denied it.Q. Did you say it was so?-A. No, I didn't say that it was so, because it wasn't.Q. You can't remember whether you said anything further to that, is thatcorrect?-A. That's right.Hamp denied that either in exact words or in substance he said to Lane, "Youknow they tried this once before, and it didn't work" or that "the old man knowsyou were talking about CIO meetings to a couple of women, and he will fire youifyou don't cut it out."He also denied that he asked Lane if he (Lane) "knewwhat he was getting into going to these meetings."Conclusion About the Lane-Hamp Conversation of February 14Involved is Lane's version of the February 14 incidentas againstthat of ForemanHamp.Lane said no one else was present, although the conversation occurredduring working hours, at Lane's place of work, and one of the other rubbers, Leo,"worked right next to" Lane. Based upon a number of factors, including the con-sistency of Hamp's testimony about the conversation with the facts affecting theJanuary pay increase, as I have found them to be, certain inconsistencies in Lane'stestimony which have been and will be further noted, and my personal observationof the two men in giving testimony, I am constrained to accept and credit Hamp'stestimony as more accurately reflecting what occurred and what was said.As noted,Lane stated on direct examination that he did not say anything at all but on cross-examination recalled that he had asked Hamp, "How come these three men got araise and I didn't?" which Hamp stated was in substance the remark with whichLane "opened" the conversation.Further, after first saying that Hamp made noreference whatever to his work Lane later said he could "not remember" whetherhe did not not.About all, if not in fact all, I find in Lane's version of the conver-sation,which if credited, might be a violation of Section 8 (a) (1) is the statementwhich he attributed to Hamp that "the old man knew" Lane "was talking about theCIO meeting to a couple of women" and if he did not "cut it out Mr. Neymeiyerwould fire" him. I question the accuracy of Lane's testimony in this vital respectfor one reason, as the matter next discussed will demonstrate, the incidents involvingLane's talking to a "couple of women" in the factory, during working hours, about"union activities," did not occur until from 2 to 3 weeks after February 14. Further,as above indicated, I credit Hamp's denial that he said anything of that kind toLane. In view of the foregoing I cannot adopt Lane's testimony about the February14 incident as the basis of a Section 8 (a) (1) finding.Lane is the only one who fixed the time of the next incident.He made at mostan approximation.Of two things affecting the time he was certain, that is, thatthe incident occurredafterFebruary 22, which date he could recall because he at-tended a UFW meeting that night, and that it occurred "on a Monday" evening.It could have been therefore February 28 or March 7, not likely later than that.Around 9 or 9:30, and during working hours at the factory, on this morning Ney-meiyer, Sr., the plant manager, was in his office when a girl employee, ElizabethRaysis, came into the office and complained to him that as she reached the landingon the stairway as she was returning to her work on the second floor (where therub and trim department is located) from a trip to the first aid room on the firstfloor, she was stopped there by Lane, who would not let her go either up or downthe stairs,while he tried "to convince her of some union activities around the fac-tory," but she finally jumped aside and went back down towards the First Aidroom, and camedirectly toMr. Neymeiyer's office.Raysis told Neymeiyer "shedidn't like it."Two days previous another girl employee had come to Neymeiyer"with a similar complaint."When on this morning the Raysis girl complained toNeymeiyer about Lane's actions on the stairway landing Neymeiyer said, "I kind of 438DECISIONS OF NATIONALLABOR RELATIONS BOARDblew up" and "immediately.proceeded to go up into the rub room whereLane worked "to speak to him" about the RaysiS incident and "see if it was trueor not."He said that when he arrived at Lane's place of work he was "irritated"and "spoke in a loud voice."Hamp who was about 15 feet from Neymeiyer whilehe was talking to Lane said that Neymeiyer appeared to be "perturbed, ... agitated ...he was certainly worked up," and "spoke in an exceptionally loud voice."Lane and Neymeiyer differ materially about what was said.Lane said that therewere people working around there" but Neymeiyer came "right where" he (Lane)was working on the rub line" and directed his remarks to him. Lane testified thatthe following isallthat was said or occurred: "Mr. Neymeiyer said to me, `whatis the idea of going around and having people signfalse statements against theCompany,' and I told him that `I wasn't either.'He said I was a liar and had ayellow streak up my back, and I told him, `why don't you fire me for unionactivities,'and he said `I can't,' and he walked away."Lane said that was all of the conversa-tion, all that was said.If Lane's testimony about this incident be fully credited, and Lane claimed thathe related all that was said by either, then what was said by Neymeiyeris so vagueas to leave its meaning in the realm of speculation, since thereisnothingof a directnature in the evidence throwing light on, or tending to explain, Neymeiyer's pur-ported reference or interrogation about people signing false statementsagainst theCompany. I take it thatit isproposed that I infer, from the vaguelanguageattributed to Neymeiyer that he was referring to statements of some sort, havingsomething to do with company opposition to union activity of some kind, and theninfer that such opposition related to the UFW activity and Lane beingconnectedtherewith.Prior to this time the Company had received a copy of theoriginalcharge filed herein by the UFW and,inter alia,that charge alleged domination andsupport of the Woodworkers Federation, Section 8 (a) (2), not included in thecomplaintherein.Such statements, if any there were, and if left to speculation,may have related to that allegation or some matter not connected with union activity.If the inferences above mentioned be allowed nonethelessit is, inmy opinion,doubtful that they would even add up to a Section 8 (a) (1) violation as Neymei-yer's remarks taken as a whole in the light of such inferences can hardly be con-strued as constituting a threat and would at most be no more than a vague andisolated sort of interrogation.Itwill be remembered that the Raysis girl's complaintmoved Neymeiyer to goimmediately to see Lane at his place of work. Foreman Hamp was standing about15 feet from Lane's work position when Neymeiyer arrived there.Hamp con-tinued to stand at that point during the conversation between Neymeiyer and Lane,which Newmeiyer said did not last over "a minute and a half."Hamp said becauseNeymeiyer spoke "in an exceptionally loud voice" and Lane's replies were "in anexceptionally low voice" he heard what Neymeiyer said but could not understandwhat Lane said. In substance Hamp corroborated Neymeiyer's testimony as towhat he said.According to Neymeiyer he told Lane that "he had reports" that he(Lane) had "been bothering.some of the female employees, on the landingbetween the First Aid room and the rub room," and "I said, `Joe, if this is true,I think a person who would do that would have a streak of yellow down their backamile wide'; and he (Lane] said to me, `Well, if you thinkit istrue why don'tyou fire me' and I said, `Joe if I knew it was true I wouldn't hesitate a moment indischarging you."'Hamp's version of what Neymeiyer said is substantially as Ney-meiyer stated it.As Hamp put it Neymeiyer opened the conversation with "I havehad complaints that you [Lane] have been stopping and botheringgirls onthe stairsin the factory.I want it to stop," and that Neymeiyer's last words were, "If I weresure" or "If I knew you had I would fire you."I credit Neymeiyer's denial that he called Lane "a liar." In thatconnectionNeymeiyer said: "I have never used that expression to any employee in that factoryin the 33 years that I have been there."Further Neymeiyer denied that "duringthis conversation" he asked Lane, "what's the idea of going around having peoplesign false statements against the Company" or anything to that effect.The testimonyof Neymeiyer and Hamp about what Neymeiyersaid is consistentwith the motiva-tion and purpose prompting Neymeiyer to go to see Lane on this occasion.Mr.Neymeiyer now an elderly man, had at the time of hearing been plant managercontinuously for 34 years.He was apparently highly respected by his employeesgenerally and bore a reputationamongthem for both firmness and fairness.Based upon my observation of Neymeiyeras a witnessand the inherent consistencyof his testimony about this incident with the setting in which it occurred I accepthis versionof the matter, and in doing so it follows that suchincident affords nobasis for a Section8 (a) (1) finding. SAGINAW FURNITURE SHOPS1 INC.439The Incident Involving Lumber Handler Olgine and Lumber Inspector KanthackJack Neymeiyer is, and at the times material herein was, foreman of the lumber-foreman.There are 10 employees in the yard; 2 lumber inspectors, Paul Kanthack and JimDavey; 1 dry kiln operator; 6 lumber handlers; and a stick man who carries kilnstickers from the swing saw over to where the lumber handlers are stacking lumbertaken from the railroad cars onto the kiln trucks.These sticks or stickers are putbetween the boards as they are stacked on the kiln trucks. The six lumber handlers,whose work will be later described, are all, as one of them, Peter Olgine, put it, of"Mexican extraction."Olgine, who himself spoke English well said some of them"can't talk English" and "one or two can't read or write."Olgine attended the second,third, and fourth, which was the last, meeting of the UFW at the CIO hall.Thematter now under review gets into this case in this way; Olgine said that "about7:30" on the morning of February 22, the third UFW meeting was scheduled forthat night, Lumber Inspector Kanthack came to him in the yard, another lumberhandler was with Olgine at the time, and the following occurred; Kanthack said,"'Pete [Olgine] I understand you went to the CIO meeting last week.' I didn'tanswer him.He repeated it again ... and I said, `Well,' and he said, `I heard youwere going again tonight,' and I said, `Where did you get that, Paul?You don'thave to ask me such questions, do you?Whoever you get it from, that's where yougo to get more information.'He said, `Well, don't you know if you keep goingto them meetings you are going to be fired, and if the CIO gets in here the plantisgoing to be closed.' . . . I just said, `Well, it don't make any difference to me,Paul,' and I didn't tell him no more, and he never said no more neither."Kanthack had worked as a lumber inspector at one place or another, for altogether30 years.When first hired by this company he worked as a machine helper at whichjob he continued for a year or a little better.During the time he was workingat a machine in the plant he was called out in the yard occasionally to inspect lumberand sometime in 1948 he became a full-time lumber inspector there, at which jobhe has since worked.The job of lumber inspector was nonsalaried, and was includedin the bargaining unit represented by the Woodworkers Federation.Kanthack wasat all times a member and at the times material to this incident the treasurer, ofthat Union.The issue presented is whether Kanthackwas, asthe General Counselcontends, a supervisor within the meaning of that term as it is defined in the Actand his remarks to Olgine, above set out, those of a supervisor and thereforeattributable to the Company, or whether such remarks were merely unauthoritativetalk on the part of a nonsupervisory employee and Woodworkers officer seeking toinfluence Olgine against deserting the Woodworkers and aligning himself with theUFW.The lumber comes into the yard principally in railroad cars although some is de-livered there by trucks.The railroad cars, or trucks, as the case may be, are spottedin the order directed by Jack Neymeiyer at the unloading points, 2 cars are spottedat a time, and the 2 inspectors, Kanthack and Davey, each take a car for inspection,and inspect the lumber board by board, "each piece separately," as to quality andgrade, and "whether it measures up to specifications" and "tally each piece separately,"which tally on completion is turned over to Jack Neymeiyer, the yard foreman. If acar is billed at a certain grade and the inspector finds any lumber below that grade he"throws it out," rejects it, and reports accordingly to the yard foreman.The six lum-ber handlers work in crews which vary in number from car to car and time to time,and personnel, even in the same day, depending on the size, length, and weight ofthe lumber to be unloaded, or perhaps the necessity for speed in getting the processingof a certain type of lumber under way to meet the cutting orders scheduled at thefactory.Thus the lumber handlers may work 2 at 1 car and 4 at another, or 3 and 3,dependent upon the variations of the situation.When a piece of lumber is passed bythe inspector, who works inside the car, a lumber handler or, according to the size,weight, and length of the lumber, 2 lumber handlers shove it out of the car to an-other, or as the case may be, 2 other lumber handlers on the ground who receive itand stack it on the kiln trucks.The handlers, or handler doing the stacking, "putstickers in between" so the lumber on the kiln trucks "is spaced about an inch orinch and a half between each board."These kiln trucks, when loaded, are pushedby the lumber handlers to, and, under the direction of the dry kiln operator, intoa dry kiln.There are 7 dry kilns under the supervision of the 1 kiln operator.When histests show a "kiln is dry" he calls on the lumber handlers "to pull the kiln."Thepulling of the kilns has priority over the unloading and stacking of lumber.Whenthe handlers come to work in the morning if a kiln is ready to pull the kiln operatorcalls them on that job and it takes precedence over the unloading job.Likewise 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDat any time during the day when a kiln is ready to be pulled the kiln operator goesto the unloading points and summons the lumber handlers who, at the kiln operator'sdirection,quit the unloading long enough to pull the kiln.The lumber inspectors attimes assist in pulling kilns otherwise they await the return of the lumber handlersto resume their inspection.Usually the evening before, Jack Neymeiyer advises with the two lumber inspectorsand the kiln operator about what cars are to be inspected, unloaded, and the lumbertherefrom delivered to the kilns on the next day. Jack Neymeiyer said that after he"lays out the unloading schedule," that is, what cars are to be unloaded so as tokeep lumber "of the species" required by the factory's cutting orders moving, thecars are spotted by the railroad at the unloading points and the work of unloadingand moving the lumber to the dry kilns is "routine . . . every one knows what todo," however from time to time throughout the day Jack Neymeiyer leaves theyard office and goes out over the yard personally checking the work going on there.Jack Neymeiyer said after he tells Inspectors Kanthack and Davey what cars areto be inspected and unloaded he leaves the arrangements or division of the unloadingcrews to them.The testimony is that if the unloading of a car has not been com-pleted the night before, it is routine for the lumber handlers who were shovingand stacking lumber from that car to go there the next morning and resume thework, otherwise after Kanthack and Olgine have arranged the inspection schedule,at the start of work for the day, Kanthack usually tells the handlers where they areto work, where to go to work, and as Olgine puts it, "Paul [Kanthack] tells us, fourgoesthere and two goes there . . . he tells us to go there and unload.He sends two,three, or four men."Olgine said he works on Davey's "crew might near every day."Asked if the inspector tells the lumber handlers working with him what to do,Olgine said, "he don't have to tell us.We know what to do there.He is scalinghis lumber, and we are putting it up.That's all."At another point, speaking ofa lumber handler's job, Olgine said, "it is a simple job.they all know howto do their work," and that all Kanthack has to do is to tell the lumber handlersto go to a car and stack lumber or shove lumber there "and they go ahead anddo it."Jack Neymeiyer testified that he has the authority to hire, discharge, discipline,reprimand, and lay off the yard employees, and to resolve any "gripes or complaints"they may have, but that neither Kanthack nor Davey possess any authority whatever,direct or by recommendation, consultation, or otherwise in any of those respects,and have never understood or assumed they did or attempted in any manner toexercise any such authority. In that connection Jack Neymeiyer said the onlyauthority an inspector has concerning lumber handlers is to tell them where to work,and to correct their work if he sees they are not doing it properly.What is meantby such a correction is illustrated by Kanthack who said if he noticed, for instance,that the lumber was not being stacked far enough apart he would tell the man ormen stacking lumber that "it should be stacked further apart." So far as appearsneither Kanthack nor Davey ever undertook to discipline any lumber handlers in anyway, not even by a reprimand. Olgine stated he never knew of "any lumber handlerbeing bawled out by anybody for doing something wrong."Kanthack said, how-ever, if a lumber inspector observed that a lumber handler was "falling down" or"loafing on the job he should report it to the yard foreman."Only 2 instances are mentioned in the evidence of Kanthack having made sucha report during the 7 years (to the time of the hearing) he had served as a full-timelumber inspector there. In neither instance did he make any recommendation orsuggestion nor was he subsequently consulted about the matter.He never at anytime made any recommendation to the yard foreman or Neymeiyer, Sr., or anyoneabout "getting rid of" any lumber handler for any reason. In one of the instancesmentioned he made a report to Jack Neymeiyer that a lumber handler was not"producing the right amount of work," and that was all. Jack Neymeiyer did notafterwards consult Kanthack about the case, and the man continued working forawhile, then one morning "he didn't show up" and was later replaced by a newman who is still working there.Kanthack said he never knew what happened totheman, whether he was discharged or quit. Jack Neymeiyer said he had neverhad occasion to discharge any yard employee.He further said thatif aninspectorreported to him that a lumber handler was loafing on the job he personally observedand investigated the work of the man in question and if he found the conditionreported existed he would "talk with the man . . . if it didn't I forget it."Theother instance which was reported by Kanthack to Neymeiyer, Sr., involved Olgineand the explanation of it made by Olgine does not, in my opinion, lessen or mitigatethe merits of Kanthack's report and the grounds therefor.Neymeiyer, Sr., talkedwith Olgine about it, and without advising or consulting with Kanthack acted onhis own judgment and laid Olgine off for 2 days.Kanthack made no recommenda- SAGINAW FURNITURE SHOPS,INC.441lion nor was his advice asked,and all Kanthack knew about the action taken byNeymeiyer,Sr.,was that Olgine was off 2 days and returned to work and hasworked regularly since.Kanthack stated that about 80 percent of his(working)time "is spent in theactual inspection of lumber" and the remainder"waiting for"the lumber handlers"to get through what else they are doing,or in helping them push the kiln trucks"into or pulling them out of the kiln.He and Davey are not required to help themen on the kiln trucksbut "do thaton our own"to expedite the work and get thehandlers back to the unloading so they can resume their inspection.Kanthack saidthat no lumber handlers had ever talked to him about wages,and he did not evenknow what wage they received,that if a lumber handler wanted time off he hadto take it up with the yard foreman as neither he nor Davey had any authority,and had never assumed any,in that respect,and that if a lumber handler comesin to work late, as is-occasionally the case, he(Kanthack)never said anything tothe lumber handler about it nor did he report it to Jack Neymeiyer.Anyway JackNeymeiyer checks the timecards,and "has sometimes"when a man has "come inlate several times" mentioned to him(Kanthack)that "he had noticed so and socoming in late quite often," but in all such instances Jack Neymeiyer handled thematter himself and never called upon Kanthack or Davey to do anything about it.From the whole evidence bearing on the matter it appears that the foreman alonehad and exercised disciplinary authority over yard employees,including inspectorsand the dry kiln operator.Absent other supervisory-functions,an inspector's duty,of reporting defective work is insufficient to constitute supervisory or managerialstatus.Kanthack has never made any recommendations nor has he ever beenconsulted about the hiring, 'discharge,layoff, or discipline of any lumber handleror other yard employee.From the foregoing it appears that such direction of thelumber handlers as that given by the lumber inspectors is wholly incidental to theperformance of their inspection duties, purely routine in nature, and that theydo not possess any real supervisory authority within the meaning of the Act.Kanthack and Davey are paid an hourly wage and punch the same clock usedby all the yard employees except Jack Neymeiyer, the yard foreman.Kanthackhas never attended any of the supervisors' meetings, which are held regularly bythe company management, and attended by all supervisors and foremen.Life insur-ance and sick benefits coverage is higher for supervisory personnel than that ofrank-and-file employees.In such coverage lumber inspectors are classified as rank-and-file employees,and receive the same benefits as other rank-and-file employees,for instance,lumber handlers.As stated,lumber inspectors are included in the unitrepresented by theWoodworkers Federation and management,that union, andapparently their fellow employees,have at all times recognized Kanthack andDavey as nonsupervisory employees.Further, if Kanthack is a supervisor thenDavey is also a supervisor,and by the same token the kiln operator is a supervisor,as he has authority to halt the unloading, summon the lumber handlers to pull akiln, supervises the pulling of the kiln, and also directs the lumber handlers in theplacement of the kiln trucks when they push same after loading to the kilns.Concededly Jack Neymeiyer is a supervisor so by this process we would have 4supervisors in this yard over 7 men, the 6 lumber handlers and the stick man,which by any reasonable standard,all facts of the situation considered,is undoubtedlyabout 3 too many.Conclusion as to the Alleged Supervisory Status of KanthackIt is my conclusion,therefore,that Kanthack cannot be held to be a supervisorwithin the meaning of the Act,and therefore whatever he may have said to Olgineabout the UFW-CIO Union must be treated as said by one nonsupervisoryemployee, an officer of theWoodworkers Union, to another nonsupervisoryemployee, in his zest to block the UFW-CIO Union,and would not constitute aviolation of Section 8 (a) (1) of the Act.The Allegations of the Complaint That Respondent Discriminatorily DischargedRose Orosz,and Thereafter Refused to Reinstate Her, or Permit Her to ReturntoWork Despite Her Request to Do SoAs heretofore stated,at all times herein material, Rose Orosz worked on thefiller line,she was 1 of the 7 women working there.The fillerline is one of theseveral operations carried on by, and in, the finishing department.Robert Westwoodis,and was,at all material times foreman of that department.On February 22,some basic pattern number 5180 breakfront secretaries made their first appearancein the finishing department.This was a new and very expensive breakfront. It 442DECISIONSOF NATIONALLABOR RELATIONS BOARDhad never been run before "outside of maybe three samples which had been madeup for a show." These new breakfronts were being made pursuant to orders forsame received at the factory.The factory cutting order covering them was F-240,dated January 6, 1955.On Tuesday, February 22, 24 base sections and 4 topsections of basic pattern 6030 breakfront, a standard pattern which had long beenin production, and 11 topsectionsand 4 basesectionsof this new 5180 patterncame into the finishing department.On Wednesday, February 23, only the new5180 breakfronts came through, 41 base sections and 28 top sections.OnThursday, February 24, again only 5180 breakfronts were processed.That was theheaviest day since the new 5180 pattern had commenced coming through with 37top sections and 38 base sections, a total of 75 sections or "cabinets" of thatpattern.I have heretofore describedthe filler line operation,and mentionedthat all thefiller line workers, seven in number, are women, however, withoutagain going intodetail I deem it advisable, as explanatory of the testimony next reviewed and dis-cussed, to outline this operation at thispoint.The cabinetor sectioncomes to thefiller line from the spray booth where it is sprayed with filler, after which it ispushed 3 or 4 feet out of the spraying booth, at which point the first operation onthe filler line takes place.This operation is performed by one womanalone, andconsists mostly of painting or brushing filler, and, while the woman working at thispointmay at times dosome wiping,she uses for the most parta smallbrush.Shefirst opensthe doorsand pulls, outthe drawers, with a puller, dips the brush in filler,and then paints or brushes filler on the tops and edges of the doors and drawers, andthe inside edge where the door fits.This work or job was variously referred to by thewitnessesas painting,paintingfiller, brushing filler, and brush filler.After com-pleting this task, the cabinetis sent alongthe filler line by a conveyor a distanceof 4 or 5 feet to where the strictly wiping operationcommences.Sixwomenwork in pairs wiping filler.Thereisa distanceof some 5 or 6 feet between thepoints at which the three pairs work.The wipingoperationhas been described.After the wiping is completed the cabinetmoves onby conveyor to other types ofoperation.Thursday, February 24Rose Orosz said that on the morning of Thursday, February 24, she went to thefiller line as usual but that Foreman Westwood took me off and put me by myselfover painting drawers.At another place she said, "He [Westwood] put me by my-self, isolatedme from the others" that morning, byassigningher to the job ofpaintingor brushing filler above described.This is one illustration of the embellish-mentand innuendo running through Orosz' testimony.The implication here asappears from her testimony as a whole concerning the events of that morning was thatWestwood put her on the job of brushing filler thatmorning inorder to isolate herfrom the other women working on the filler line the better to accomplish thesinisterdesign, which she attributed to him, to harass, intimidate,and pressure herbecause, I assume, she meant to imply, she had attended 2 of the 3 meetings held, upto that time, by the UFW, as that is all the evidence discloses she had done in thatconnection about whichmanagementmight have had any knowledge.It is not sostated but the implication is that she was working as 1 of the 6 wipers, working inpairs, it is not said who was brushing filler, at the time Westwood took her off thewiping job and moved her to the isolated job, as she termed it, of brushing filler wherein fact she worked only 4 or .5 feet from the first pair of womenengaged inwiping filler, and part of the time that morning one of them, Beatrice Billy, workedas close to her as 2 feet.Certain of the women on the filler line were rarely assigned to this job of brush-ing filler and it was alternated among the others, with a woman working for "quitea bit," as Orosz herself put it, when so assigned, and as I understand the "quite abit" did not mean a few hours in a day but continuously for a matter of days andweeks at atime.Orosz worked more on that job than any of the otherfiller linewomen. She said that Westwood used her there often because "he thought I was afast worker, and I was good on it," with which Westwood agreed.Oroszseems tosay that the last time prior to Thursday, February 24, that she worked on thebrushing job was some "two or three weeks before" that date, but Westwood saidthat as he recalls, Orosz had been working that time on the brushing job regularlyfor "possibly a week and a half before February 24." Beatrice Billy, the onlywoman working on the filler line, other than Orosz, who testified aboutthematter,spoke of the painting or brushing job as Orosz' "usual" job, and alsosaid,"As far asI can recallthat [brushing filler] had always been her [Orosz'] job."Billy definitelyrecalled that Orosz was working at that job on Tuesday, February 22, when the5180patternstarted coming through for thefirst time, that Oroszcontinuedworking SAGINAW FURNITURE SHOPS, INC.443on the brushing job on Wednesday, February 23, and resumed the job "just asusual" on Thursday, February 24.As I have mentioned the brushing and wipingfiller were both classified or denominated as "wiping filler," so the daily work ticketsdo not throw any light on the matter. I am satisfied that Orosz had been workingregularly at the brushing job for some days at least, and probably longer, prior toFebruary 24, and that she merely and routinely resumed that job on this Thursdaymorning, February 24.As Orosz relates the subsequent events of that morning Westwood took a. posi-tion standing "in front of me about 4 or 5 feet, and every once in awhile he wouldcome and look things over, and he would say, `you dropped something here' .. .he stood there all morning.except he left at intervals . . . probably someonewould call him elsewhere and then he would come back.about three timeshe approached me and came right up to me and pointed his finger to maybe a speckin the drawer and he would say, `watch that, watch that . . . you can't do that,'.He was talking about permitting the filler to go downintothe drawers."Ondirect examination Orosz said that during the morning she "went to the restroom,and he [Westwood] followed me to the restroom, and waited until I came out andfollowed me back to where I was working." She further stated that "about 10o'clock" that morning Westwood "came from the direction of the phone booth,"she did not say she saw him at the telephone, and that Westwood said that "hehad received a notice of charges from the National Labor Relations Board, and `itseems that Rex Hamp and myself have been accused of violating the labor law,'and he says, `you signed statements,' and I said, `I haven't signed any statements asyet."'Orosz said that after telling her about the charge having been filed Westwood"kept watching me.and I got tears in my eyes.and he came up and said,`would you like a stick of gum' and I said, `no, thank you."' She expressed theopinion that at that time "his attitude" was "sneery," and that throughout the morn-ing his attitude was "domineering."Orosz admitted that it was customary and adaily occurrence for Westwood "to stand and watch the work" on the filler line butshe opined that he "had never before" maintained such "a constant vigil" as hedid the morning of February 24. She admitted that she was "very nervous" and"jittery" that morning and was that way when she came to work which she said re-sulted "from the day before," however it is noted here that Orosz herself admitted thatfrom time to time she underwent nervous and emotional upsets apparently due inpart to physical conditions, and her physician, who said he had "known her pro-fessionally for approximately 15 years," said "she had had nervous spells periodically"for some time.On the face of it Orosz' brief testimony on direct examination concerning the rest-room incident appears definitely to refer to only one instance of that kind, but oncross-examination she said she made two trips to the restroom that morning.Hertestimony about the incident on cross-examination is too confusing for me to deter-mine whether her claim on direct examination that Westwood followed her to therestroom, waited until she came out, and followed her back to her place of work,relates to one or both of these trips to the restroom, that is whether she claims hefollowed her in the manner she relates twice.Orosz' description of the purported in-cident, on cross-examination, leaves me in considerable doubt that her conclusorysort of a statement about it on direct examination is warranted.On cross-examinationshe explained the basis for her statement that Westwood followed her in this way,that after she left her place of work to go to the restroom she glanced back and sawWestwood walking away from the place where he had been standing, alongside thefiller line, but she did not look back again and see what direction he took, howevershe said as she went into the restroom she saw Westwood "near the end of the con-veyor line leaning over a cabinet," one of the breakfronts which had just passedthrough the filler line, and all the circumstances indicate that he was engaged inlooking it over.This position where Westwood was "leaning over" looking at thecabinet was, she said, "off to the side of the door" of the restroom.At one pointOrosz said that when she returned to her place of work "he came back too," how muchlater is not stated.At another point Orosz said that as she was walking back to herplace of work "he came up to me and started walking back with me, and I said, `youdon't have to worry about my smoking,' and he said, `Well, I can smell it on yourbreath.You have smoked,' and I said, `I am not smoking,' and he walked back to thejob."Later she related the purported conversation about smoking in this way; thatas she started back to her place of work Westwood "joined" her, and "I said, `you don'thave to worry about me smoking because I am not smoking,' and he said, `I cansmell iton your breath if you do."' Orosz explained that "there was a rule againstsmoking.You weren't supposed to smoke even in the restrooms."Before reviewing what Westwood had to say about the course of events on Thursdaymorning,February 24, it is necessary to set out certain facts explanatory of the situa- 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion.Until some months prior to the time involved the company practice had beento stain the inside of the drawers and interior area of the breakfront secretaries.Atthe last preceding"sample time.a changeover was made...to leaving theinterior of the drawers a natural, with nothing on them at all.nothing as far ascolor was concerned,"that is, to leave the inside of the drawers "in the natural stateof the wood." Even when the inside of the drawers were stained if in brushing orpainting the filler on the edges some of the filler "seeped over" or trickled down it was"quite noticeable,"marred the appearance and inspection required that same berectified or remedied before a cabinet was passed.After the changeover to unstainedinteriors this problem was intensified and if filler, which is a "stain-filled combina-tion.. .it has dyes in it...and it stains,"seeps, trickles, or runs down into and onthe white, unstained, interior of the drawers or even a small drop, or, as Orosz put it,"a speck" falls on the unstained interior, it immediately "spreads" and "there istrouble," requiring cleaning, generally even"sanding," to eradicate the stain, andrestore the natural appearance.Thus after the changeover even greater care wasrequired in brushing filler on the edges of the drawers than theretofore.The filleris incans, and in brushing filler the brush is dipped in the can and the filler appliedto the edges. It is necessary to keep the liquid in the can well stirred else it settlesand the brusher will be using "dye off the top." To avoid running a proper consistencymust be maintained, followed by care in the amount on the brush and in theapplication.The finishing department includes several operations. I am not sufficiently versedto state the order, or even the functions of all of them.However, a cabinet on com-ing to the finishing department comes first out of the spray booth and to the fillerline.That line was the last operation back from the entrance into the departmentfrom the time clock or registering in for work point.Other operations in the finishingdepartment mentioned in the evidence were "shading ... first coat lacquer booth .. .final coat lacquer booth . . . drying room ... sealer booth ... and seal-sanding."Allwere under the supervision of Westwood.There were at the times involved from 30to 32 employees in that department. It is Westwood's daily routine to start, at thecommencement of work, 7 a. m., at the last operation, the final lacquer booth, andwork back down to the filler line, the first operation, "every day ... to see if every-body is on their respective operations.He checks the timecards before he starts thismorning journey through the department.Occasionally "people forget to punch theircard ... maybe run in just as the whistle blows" and as he goes along he checks tosee if that has occurred.On the way down he picks up the daily time tickets whichthe workers "have made out and have by their respective stations."Westwood fol-lowed this usual and daily routine on Thursday morning, February 24, which tendsto lessen the force of Orosz' testimony, heretofore discussed, that she went to the fillerline and commenced work at 7 o'clock that morning, and that "immediately after .. .about 3 minutes after 7" Westwood "came over.and took me off of there[apparently as a wiper] and put me by myself over painting drawers."Westwood said that ordinarily he spent from 60 to 80 percent of his time at thefiller line and sealer line, the 2 lines are adjacent, and "it is but a step from one tothe other." It will be remembered that this new and expensive breakfront pattern5180 made its appearance in the finishing department for the first time on Tuesday,February 22, when 15 sections came through along with 28 sections of breakfrontpattern 6030; that on Wednesday, February 23, only the new 5180 pattern camethrough; and that again on Thursday only that pattern was run.Westwood said thatbecause this 5180 breakfront was a new and very expensive cutting being run forthe first time he tried from its first appearance on February 22 to watch it as closelyas he could get it right, and that on both the 22d and 23d he spent a good shareof the time watching the spray booth and filler line operations.However, Westwoodreceived complaints from Rex Hamp, foreman of the rub and trim department,that "we had gotten filler in the drawers" of these new 5180 cabinets which hadcome through on February 22 and 23, and because of that, on Thursday morning,February24, hewatched the brush filler job more than usual and "paid particularattention" to it, "trying to get the thing straightened out, and find out what waswrong and what was causing the filler to get down inside the drawers." In doing sohe took the position at which he usually and customarily stood when observing thespray booth and filler line operations, that is, some 5 or 6 feet from where the brushfiller operation is performed, as from that point he can observe the work of the "spray-man ... to see that he is getting an even coat, and can also watch the brushing of thedrawers ... and the wipers on down the line ... and see every operation on the line."The morning work hours were from 7 a. m., tonoon,or 5 hours. The workdayended at 4 p. m., Westwood estimated that on the morning of February 24, he spent SAGINAW FURNITURE SHOPS, INC.445from 3 to 3V hours "in the vicinity"of the filler line.During the morning he spentsome time at each of the several other operations in his department,and "went severaltimes to check on the shaders...and see how their shading and highlighting was com-ing because this particular piece[5180]was a more expensive piece, and the shadingoperation was different from that on cuttings previously run."Westwood said thatseveral times during the morning he noticed that Orosz was letting filler get in thedrawers and spoke to her about it saying, "let's watch it," or telling her "to put it on alittle less thick, a little less heavy, and to keep the material stirred up," and shewould usually say, "Sorry, I'll try to do it better."Westwood disclaimed any thoughtor purpose of harassing Orosz, or "trying to make her nervous," and stated, in effect,that his own conduct and manner and what he said to her was the same as usualunder similar circumstances, and that he spoke to Orosz about letting filler get in thedrawers because he "just didn't want filler on the inside of the drawers."Westwoodsaid, that he did not at any time that morning speak harshly to Orosz or "raise hisvoice" in speaking to her.Further he did not observe anything in Orosz' manner in-dicating she was nervous except one time during the morning he noticed "tears in hereyes momentarily, she was not crying," and he offered her a stick of gum and said,"maybe this will calm your nerves."He claimed to have acted pleasantly about it anddenied either that morning, or at any time, his attitude and manner toward her, orany of the workers in his department, was "snooty," "sneering," or "domineering."About the gum incident Westwood stated that he always carried gum with him, as he"chewed it constantly," and he "frequently handed out gum" to people in his de-partment accompanied by some remark or pleasantry, and handing Orosz a stick ofgum on this occasion, with whatever remark he may have made at the time, wasneither unusual nor of any significance whatever.Westwood appeared to be frank about what he did and said that morning, andin view of that, and my observation of him as a witness, I am inclined to credit hisstatement that he did not during that morning "follow Mrs. Orosz to the restroom"or as she went to the restroom, and that while it is "possible" he "walked in the samedirection" she was traveling either when she went to or returned from the restroom he"can't recall" doing so.Westwood admitted that the last part of February, and thatitmay have been on the 24th he was told by Mr. Neymeiyer, how and where theinformation was communicated to him is not said, nor was Westwood asked aboutit,"that charges had been filed with the National Labor Relations Board against theCompany."Concerning the charge, he first said he could not "recall any conver-sation" with Orosz about it that morning, or telling her the charge involved or relatedtoHamp and himself, or that she had signed "statements" in that connection, andthen said, "I would say I did not have that conversation with her." The timing isa circumstance which may seem to corroborate, to some extent, Orosz' testimony ofthe purported conversation as the original charge herein was filed at the RegionalOffice on February 21, and the registry receipt shows that a copy was received bythe Company at 3 p. m., on February 23, which so far as the evidence discloses wasthe first knowledge anyone connected with management had of such action.Thecharge does not, however, contain any bases for Westwood's purported remarks toOrosz.The charge was filed by the UFW, and signed by Kneeshaw, the UFWinternational representative, who had full and apparently sole management of theattempt by that union to organize at this plant. It alleges 8 (a) (1), (2), and (3)violations of the Act.The 8 (a) (3) violation is limited solely to the alleged dis-criminatory discharge of Chester Carter, who was also included in the amendedcharge, but not the complaint herein, and Carter is not so much as mentioned any-where in the evidence.The alleged 8 (a) (2) violation has to do with support anddomination by the Company of the Woodworkers Federation, which, although alsoincluded in the amended charge (filed June 24, 1955), was not included in the com-plaint herein.No one connected with management, either Westwood or Hamp, oranyone else is named in either charge, nor is Orosz named or mentioned in thisoriginal charge. It is therefore most puzzling and a bit incomprehensible to me whyWestwood would walk over to Orosz during the morning of February 24 and announceto her, as she said he did, that "he [Westwood] had received a notice of charges fromthe National Labor Relations Board," that he and Hamp had "been accused of violat-ing the labor law," and that she (Orosz) had "signed statements," although, as shestated, she had not signed any statements at all at that time.Westwood was not asked about the conversation concerning smoking, whichOrosz said occurred that morning.However, it is noted, that according to which-ever of the two versions of the purported conversation given by Orosz be acceptedshe was the one who initiated the conversation about smoking, the one who firstmentioned it, brought it up, and that according to neither version was the subjectinitiated byWestwood or by any accusation on his part that she had been smoking. 446DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is such a conversationas insubstance may well have occurred at any time, andI do not consider it decisive of anything whether it did occur that particular morning.Apparently none of the other women on the filler line noticed anything unusualinWestwood's demeanor or conduct on that morning or his attitude, or manner to-ward Orosz, or his remarks to her. These women were Orosz' friends. That morningBeatrice Billy was working as a wiper only about 5 feet from where Orosz wasbrushing filler and part of the time Billy worked within 2 feet of Orosz.Anotherwiper, Lorraine Cherw:*iski, said that while watching the work on the filler linethat morning, Westwood stood at the spot where he always stood when so engaged,that is, "by the spray booth," about 5 or 6 feet "from the brush filler," and that fromthat position he can "see how the cabinet is being sprayed" and also observe thework of the brush filler and that of "everybody down the line." I cannot creditOrosz' testimony that Westwood had "never before" Thursday morning, February 24,"pointed out any defects" in her work if by that she meant to say that he had neverbefore that date spoken to her about letting filler get into the drawer. It is contraryto the whole tenor and effect of all of the other testimony about the operation ofthe filler line and Westwood's close supervision of that operation.Westwoodordinarily spent a considerable portion of his time watching the way the filler wasbeing applied by the spray man and the women brushing filler, and the way thewipers were doing their work, as cabinets came through the filler line, and in seekingout the trouble when complaints came back to him, and frequently and daily hadoccasion to speak to the spray man, or the woman who was brushing filler, or thewipers, one or another or some of the workers, on the filler line about somethingin their individual operation that should be watched or corrected.All the womenwho had at one time or another brushed filler had at times let filler get inside thedrawers. It was not unusual, resulting, as has been mentioned, from several condi-tion, including even a brush which had gone bad not mentioned before.Oftimesdefects appear in the work of the wipers and Westwood goes to them, or to anindividualwiper, and tells them for instance "maybe they are not patting it inenough."Orosz had worked on the filler line under Westwood for something over1'/2years.She had worked elsewhere in the factory before coming to the finishingdepartment.Orosz had spent considerable time on the job of brushing filler. SincetheCompany quit staining the inside of the drawers complaints came almost"daily . . . from the other end" about filler getting into the drawers and Westwoodwould try to find the cause and correct it, and would speak to the women doing thebrushing about keeping the filler in the can stirred and the amount on the brush, andto "watch" the application "a little closer," the same kind of suggestions he made toOrosz on the morning of February 24.Westwood said he had had occasion beforeFebruary 24, to speak to Orosz, when she was working on the brush filler job, aboutletting filler get into the drawers, in the same way he did on that morning.He said,however, that had not been "frequent" with Orosz.Conclusion About Westwood's Conduct on Thursday Morning, February 24The above facts, as found, and circumstances shown, with the reasonable inferencestherefrom, weighed and considered in the light of the burden of proof upon theGeneral Counsel, it is my opinion that same are insufficient to support or sustainthe theory seemingly advanced that on Thursday morning, February 24, Westwood,for any reason, whether a motivation which would characterize a violation of theAct, or some other, pursuant to a preconceived design on his part to do so, set about,initiated, and engaged in a deliberate course of conduct toward Orosz calculated toharass, annoy, pressure, intimidate, and coerce her in order to provoke her intoquitting her job.Noon on Thursday, February 24Itwas Orosz' custom to have lunch with some of her friends, working with her,on the filler line, particularly Eleanor Denslow and Lelia Main.Quite oftenOrosz' husband, who did not work at this plant, would come to the plant atnoon in his car and drive Orosz and "whoever" of these friends of hers "wanted togo" to a restaurant "a short distance from the shop" for lunch, but on days hedid not come by Orosz would eat with some of these friends in the cafeteria.They never knew in advance what days Orosz' husband would be there at noon.Orosz said, that "come the noon hour one of us would generally look out thewindow and see if my husband was there, and if he was whoever wanted to go,we went."Orosz said that at noon on Thursday, February 24, she "looked outto see if he [her husband] might be there and it happened he was there that noon,so I asked Eleanor Denslow and Lelia Main if they wanted to go out for lunch . .one of them told me she didn't have any money, and the other had already SAGINAW FURNITURE SHOPS, INC.447ordered something from the cafeteria, so I left by myself."An employee is notrequired to notify a supervisor that he or she is going out to lunch, the employee"just punches out and goes out for lunch," and on returning "punches in again."Admittedly when Orosz left the factory at noon that day she merely intended togo to the restaurant for lunch and return to work after lunch as usual. She lefther sweater, which she had worn to work that morning, at the factory.Oroszsaid, however, that "when I got in the car I broke down and started to cry, andshaking all over, and he [her husband] asked me what was the matter, and Igave him a sort of an idea. I said, `Gee whiz, they are riding me all the time,'so he said, 'Well, you are in no condition to go back,' and he took me home andput me to bed." They went direct to her home and did not go to the restaurant.Orosz did not go back to work that afternoon, nor, although she well knew thecustom in that respect and had a telephone at hand in her home, did she calland advise Westwood, Mr. Neymeiyer, or anyone at the factory, that she was illand would not be back that afternoon. There is no claim that she was too illto do so, and certainly she was not.Apparently before leaving for lunch Orosz did not say anything to any of thewomen, working on the filler line, whom she spoke of as her friends, about beingill,or nervous, or upset, or to the effect that Westwood, or anyone else, washarassing or pressuring her or had done so, and there was considerable puzzle-ment on the part of the women on the filler line as well as Westwood when shedid not report upon resumption of work after lunch.Westwood went to the time-card rack and found Orosz' card in the "out rack." She had punched out forlunch and "had not punched back in."He then inquired of "each of the wipers .if they knew why Rose hadn't come back to work, or if they knew why she wasn'tthere . . . they said they didn't know" and that "she went out to lunch and theyhadn't seen her since."Westwood then went to Lorraine Cherwinski, one of thewipers, and asked her if she "would take the job of painting the drawers temporarily."Cherwinski "had painted before.but never all the time.maybe a day ora part of a day" now and then. She took over the brushing job and Westwoodcautioned her "to be careful," about letting filler get into the drawers.At quittingtimeWestwood "pulled" Orosz' "card from the rack, and took it down to theFirstAid room, and left it there."That was according to Westwood's practicewhen an employee did not report for work, and "had not asked for time off," or"did not call in," and "their card was in the out rack."The employees in hisdepartment knew this practice.The First Aid room was close by the front doorand the punching in point for the finishing department. If an employee in thatdepartment had been out for any reason without having been granted leave, andcame to work to find her or his card was not in the rack they reported to theFirstAid room, whereupon Westwood was notified and went there to talk tothe employee.Telephone Conversations After Quitting Time on February 24After quitting time on Thursday, February 24, and between 4 and 5 p. m.,four women who worked on the filler line, Lelia Main, Eleanor Denslow, BeatriceBilly, and Stephine Gallery, "girls" whom Orosz said she "was always very friendlywith," each from her own home, called Orosz by telephone to inquire why she hadnot come back to work in the afternoon. Orosz said they called her out of concernfor her, and "because they were wondering what happened." The first to call wasEleanor Denslow.On direct examination, by the attorney for the General Counsel,Orosz said that all she could recall of even the "substance" of her conversation withDenslow was, "I think I said I was very discouraged.I know I said I felt likequitting."She then said she could not remember whether she"mentioned" thematter of quitting in her telephone conversations with the "other girls."However,on cross-examination, she admitted that in the conversation with Denslow, "I prob-ably could have said `I have quit.' "Finally, on cross-examination, she recalledthat she told each of the four women the reason she had not come back to workthat afternoon was, "I was upset, I didn't feel good,and my husband put me to bed,and thought maybe that would make me feel better," and "I probably could havesaid I had quit."Later each of these four women affirmed in Orosz' presencethat in the telephone conversation with her that afternoon Orosz had unequivocallystated that she had quit.On this occasion Orosz admitted, after some equivocation,that in these telephone conversations she did tell the four women that she "hadquit" and then stated that later, after these telephone conversations, she "changedher mind."Beatrice Billy testified,that between 5 and 5:30 p. m.,that afternoon she calledOrosz on the telephone and "asked her what was the trouble that she did not come 448DECISIONS OF NATIONALLABOR RELATIONS BOARDback to workin the afternoon;was she sick;and she said no, she had quit, andwas going to rest up a week and look for another job." Billy was one of Orosz'immediate friends, and in view of my observation of Billy as a witness,and Orosz'own various admissions and her testimony as a whole about these telephone calls,I fully creditBilly'stestimonyconcerning same. I am taking into considerationthe fact that althoughat the hearing Orosz claimedthat herpurported nervous andupset condition was causedbyWestwood'sconductand attitude toward her, de-liberatelydesignedto provokeher into quittingher job,she did not say anythingto that effect,ormentionanything of that kind,ormentionWestwood or hispurportedconduct,to these girls with whomshe was "very friendly," by way ofexplanationof why she had not returned to work thatafternoonor why she haddecidedto quither job with the Company or whyshe was upset.Orosz admittedthat the only explanation she made to them of her failure to return to work wasthat she was "upset . . . didn'tfeelgood," and that her "husbandput her to bed"thinking "maybe that wouldmake"her "feel better."Orosz stated that "latein the eveningof February 24" Kneeshaw, the UFWorganizerand international representative,"droppedin atthe house" (her home).No mention is made of what occasionedthis visit of Kneeshawat that time,whetherOroszsummonedhim or hejust happened to drop in.In relating,on direct ex-amination,the purpose of Kneeshaw's visit on that occasionand what occurred,she merely said that at that time she "had a conversation with" Kneeshaw "withrespect to a writeup about what happened after the first UFW meeting on February3rd."On cross-examinationshe said she"just told him[Kneeshaw] what hadhappened that day" (February 24) but "didn't mention the [telephone] conversationwith thesegirls."Further oncross-examination, she said thatshe conferred withKneeshawagain ona Saturday night a week or two afterward, which would havebeen on March 5 or 12, at whichtimeKneeshaw constructed what had takenplace as of February 24, from thereon andmade notes which he had typewrittenand that he went overthemwith her andlater senther a copy.On redirect exami-nation Orosz said that her discussion with Kneeshaw on the night of February 24did not have anything to do with her particular experience on that day, and thaton that occasion, she "told him [Kneeshaw] what had happened.after attend-ing the lastmeeting," andthat she also told him that she had left the plant at noonon February 24. The last UFW meeting which she had attended was on February 22.Friday, February 25On Friday, February 25, Westwood was not at the factory.He was ill andconfined to his home all of that day.That morning Lelia Main, one of thewomen working on the filler line, a friend of Orosz, and one of the womenwho had called her after work the previous afternoon, commenced the "takingup of a collection to buy Rose[Grosz] a going-away present."Beatrice Billy,another filler line worker and friend of Orosz, who also had talked to Orosz onthe telephone late Thursday afternoon, testified, "We understood from what Mrs.Orosz said in the telephone conversations that she had quit, so we took up acollection to buy her a present."The solicitation was not confined to the fillerline girls but other people who knew Orosz were also invited to, and did contribute,nor was the solicitation confined to that 1 day, and on Monday, February 28,when he returned to work Westwood was "approached for a contribution" tothis"going-away present"forOrosz,and made a contribution.However, dueto complications subsequently arising concerning Orosz' change in position LeliaMain did not have opportunity to present the gift therefore purchased to Oroszuntil about 3 weeks later.Cherwinski,who had taken Orosz'place at the brushfiller job on the resumption of work after lunch on the previous day said, "onFriday [February 25]Mr.Westwood was not there and we [thefiller linewomen] returned to the same jobs we left Thursday night,"and she resumedand carried on the job of brushing filler that day.It is not mentioned whosupervised the finishing department inWestwood's absence on Friday.Gage,the president of theWoodworkers Federation, said that on Friday morning,'February 25, he asked Lelia Main, who was one of his committeemen, "whethershe had heard from Rose Orosz," and Main said she "had talked" to OroszThursday night and Orosz had quit.Orosz was 37 years of age at the time of the events herein, married, and themother of 3 children, ages 18, 16, and 15.Dr. IrvingW. Graw, an osteopathicphysician and surgeon, had treated her professionally for 15 years.Between10:30 and 11 o'clock Friday morning, February 25, she went to Dr. Graw'soffice.Orosz said that when she got to the doctor's office she "broke down SAGINAW FURNITURE SHOPS, INC.449and started to cry," and Dr. Graw asked her "what brought that on,"and she"explained to him what had been going on." She further said,that "he didriot prescribe anything for me" but "he gave me a shot...I told him I shouldhave a statement,and he wrote me out a statement recommending approxi-mately a week off." The statement written in longhand on Dr. Graw's letterheadfollows:Feb. 25, 1955TO WHOM IT MAY CONCERNBecauseofMrs.Rose Orosz' present nervous condition,would recommenda leave of absence of about a week.Any furtherinformation would begladly furnished on request.Your truly,I.W. GRAw.About the Orosz visit to his office on that date Dr.Graw said,"she came inand started to give me her complaints...and cried and then she explained tome that she was very nervous and that it was the result of pressure and work.Itold her that under the circumstances I would recommend she take some time off."Dr. Graw made no physical or other tests, other than to observe Orosz.He statedthat based on his"professional knowledge of her. . .over a long period oftime" he concluded by merely observing her general demeanor and appearancethat she was nervous and emotionally upset.He said he had "known her fora long time...she had had nervous spellsbefore . . , she periodically hadnervous spells."Orosz was at the doctor's office not over 15 minutes and he"gave her a sedative"and wrote the statement recommending that she take abouta week off. Dr. Graw recalled that Orosz had been to see him earlier in Februarybut could not recall whether it was about 1, 2, or 3 weeks before this February 25call,nor did he say what her trouble was on that occasion.In the context inwhich his statement concerning that call appears the implication is that a nervousspell or condition prompted it.Leaving the doctor's office Orosz went to the factory, and there direct to thefirst aid room.Orosz said she arrived there "just before 12 o'clock" (noon).Josephine Foulds, who is in charge of the First Aid room said it was sometimeafter lunch and sometime after 12:30 p. m. when Orosz arrived, and Mr. Neymeiyerwho talked to her immediately after her arrival said it was 2 or 2:30 in theafternoon.When Orosz came into the first aid room she "handed" Dr. Graw'sstatement to Foulds who read it and then told Orosz that she (Foulds) wouldhave to call Mr. Neymeiyer.Foulds asked the switchboard operator to tellMr. Neymeiyer he was wanted in the first aid room, and he came there immediately.Orosz relates what then occurred in this way: "She [Foulds] handed him [Ney-meiyer] the statement, and he read it . . . and said, `who is your doctor,' andI said, `Dr. I.W. Graw' and he said to me, `Well, I guess if you are sick youare sick,' and he says, `it will be all right, but when you come back you bringyour release,'and I said `I intend to do that.' I said, according to the statementI would be back a week from Monday [March 6], and Mr. Neymeiyer left the room."Foulds was present the entire time and her version and that of Neymeiyer ofwhat was said differ somewhat from that given by Orosz.According to theFoulds-Neymeiyer version, Neymeiyer "read the statement and then told Mrs. Oroszif she was sick obviously she could not work" and, referring to the term "leaveof absence" in Dr. Graw's statement, said, "we aren't giving any leaves of absence,"and that was all Mr. Neymeiyer said.He returned to his office, Foulds toldOrosz, "I hope you get well soon," and Orosz left, whereupon, Foulds put thedoctor's statement in a folder which she kept for future reference.Neymeiyer denied that he asked Orosz who her doctor was,He said the doctor'sname was set out on the letterhead on which the statement was written, andboth he and Foulds denied that he said anything about bringing a relh^Se =henshe came back or that Orosz said she intended to do so, or that Mr. Neymeiyersaid anything at all except that above set out in relating the Neymeiyer-rouidsversion of the incident.It is pointed out here that Neymeiyer did not know,and to this time had notheard until the following Monday, February 28, that Orosz had abandoned herjob at noon the day before,and had not called back,or made any explanation ofher action, or that the afternoon before she had told the four filler line women,who had separately called her by telephone after work that day, that she hadquit and was going to rest up for about a week and get a job somewhere else.450553-58-vol. 118-30 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is also noted that although she claims to have arrived at the factory beforenoon, Orosz did not contact any of her friends there, nor later communicatewith them in any way, so apparently no one other than Foulds and Neymeiyerknew, until sometime the following Monday, February 28, that she came therethat day, nor did she pick up her sweater which she had left there the daybefore.In complete ignorance of Orosz' purported change of mind about quitting,her friends continued the collection for a going-away present.Neymeiyer was askedifhe observed Orosz' appearance and general demeanor at the time she broughtthe doctor's statement to the first aid room that day.He said, "She always looksvery neat ... she appeared to be very well and," alluding to the reference in thedoctor's statement to "a nervous condition," "had herself under control, as faras nervousness was concerned.she just looked her usual self.She lookednice."Orosz said that before going to the factory she learned that Westwoodwas not there that day; that Ethel Lane called her on the telephone that morningand, in the conversation, told her "he [Westwood] wasn't there."The women on the filler line had learned the morning of Friday, February 25,thatWestwood was sick which accounted for his absence.After her arrivalhome after work that afternoon or evening Beatrice Billy called the Westwoodhome on the telephone "to see how Mr. Westwood was . . how he was feeling,"and talked with Westwood's wife. She did not "speak with" Westwood. Billysaid, "his wife and I are friends." In this telephone conversation Billy mentionedthatOrosz had told her and some of the other filler line women that she hadquit.After the telephone conversationMrs.Westwood told Westwood whatBilly had said about Orosz quitting and that was the first information which cameto Westwood about why Orosz had not returned to her job after lunch on February 24.Monday, February 28The factory did not work on Saturday, and of course not on Sunday, February26 and 27. On Monday morning, February 28, Cherwinski, who had been put onthe job of brushing filler when Orosz did not return after lunch on Thursday, andwho had worked at that position on Friday, resumed the brush filler job. Cherwinskisaid that "shortly after starting time" that morning, Westwood came to her and"asked me how I liked the job, and if I would like to do it permanently, and Isaid, `yes,' and he said, `well, the main thing to watch for is that you have thecomplete top of the drawer painted, and watch that the filler doesn't run downinside,' " and that she has worked on that job "continuously since that time."Afterassigning Cherwinski permanently to the brush filler job on that Monday morning,Westwood "took a girl from the sealer sander line and started breaking her in" asa wiper on the filler line to replace Cherwinski who had worked most of the timeas a wiper.According to Cherwinski when Westwood was watching the filler lineoperation, after she took over the job of brushing filler, he would stand at theplace heretofore described as his customary and usual position when so engaged,and at such times he would make various cautionary suggestions to her, in effectof the same nature as those made to Orosz prior to and on the morning of Thursday,February 24.It is not clear whether before or after he had assigned Cherwinski permanentlyto the brush filler job Westwood had a conversation with Gage, the president oftheWoodworkers.While this conversation occurred "shortly after the [starting]whistle blew at 7 o'clock" the indications are that Westwood had already been tothe filler line and arranged with Cherwinski to take over that job.Gage works atthe inspection station, apparently in the finishing department.Westwood met Gagein the aisleway between his (Gage's) work station and the filler line, and theconversation started out about the production on the last previous workday (Friday,February 25), and during the conversation Gage remarked, "I hear Rose Oroszquit";Westwood said, "That's what I understand," and Gage said, "Did she?" andWestwood answered, "I take it that she did."Later in the morning of Monday, February 28, about 9 o'clock, Westwood sawMr. Neymeiyer for the first time that day when Neymeiyer, on his customary tripthrough the plant, came into the drying room while Westwood was there.AsWestwood related the conversation, Neymeiyer came over to him and said, "RoseOrosz was in Friday with a slip from her doctor stating that she should have a fewdays rest," or, as it appears at another point, "with a slip from her doctor sayingshe needed some rest."That was the first Westwood had heard about Oroszhaving been to the factory on Friday.He told Neymeiyer that he hadn't heardanything about Orosz being there with a statement from a doctor and that he had SAGINAW FURNITURESHOPS,INC.451been told that she had quit, and as far as he was concerned that's the way it wasgoing to stand.Westwood said Neymeiyer was reluctant to let it stand at that andthat he told Neymeiyer, "That's the way it's going to be, if I have anything to sayabout it; it is going to stand as a quit."At that time Westwood told Neymeiyerthat he had "replaced" Orosz on the filler line "with another woman."NeymeiyercorroboratedWestwood's testimony about this meeting between them that morningand the substance of the conversation.Orosz claimed she went again to see Dr. Graw at his office on the night ofFebruary 28.She usually went to his office in the evening.That was so muchher practice that Dr. Graw testified, apparently mistakenly, although he adheredto it as his best recollection, that on the occasion he gave Orosz the written state-ment, dated February 25, she came to his office "in the evening.after 7o'clock."If that call was at night it must have been the night of Thursday,February 24, after the conference with Kneeshaw.All that is said about this callon Monday night, February 28, is found in Dr. Graw's statement that Orosz "saidshe was feeling much better."Apparently no medication or treatment of any kindwas indicated, prescribed, or given.Ihere interrupt the chronology of events to refer briefly to a sidelight whichnevertheless, in my opinion, turns out to have a bearing on this case and Orosz'allusions to, or her illusions about, as the case may be, pressure upon her.Thesecond week in February a special meeting of the Woodworkers Federation wascalled, the announced purpose being the election of an officer to fill a vacancythathad occurred.Justwhat, if anything, preceded is not developed in theevidence, but, according to Orosz, at one point in the course of the meeting Gage,the president of that union, named the six members, all present there, who hadattended the first UFW meeting on the night of February 4, Joe Lane, HenryMeyer, Aggie Lake, Rose Orosz, Ethel Lane, and Eleanor Denslow, and announced,"I now suspend you from the Union," the Woodworkers Federation.The sixpeople involved indignantly protested that such action was contrary to the con-stitution and bylaws of the Union, and that the procedure prescribed thereby foreffecting suspension or expulsion had not been complied with, whereupon theattempted suspension itself was suspended.The matter continued, however, tosimmer and on February 28, another special meeting of the Woodworkers washeld at which time, as Gage related it, "the members voted to send a letter outto have them up for trial on disloyalty charges," and although such notice wasmailed on March 1, apparently later the whole matter was dropped.Friday,March 4Friday evening, March 4, Orosz went again to Dr. Graw's office.No examinationwas made, or treatment of any kind prescribed or administered.As Dr. Grawrelates it,Orosz merely came in that evening and "said . . . she felt good thatday," and he based his conclusion about her condition "upon that statement."Orosz said that she "told Dr. Graw that" she "felt pretty good" and said, "Iwonder if I can go back to work Monday" (March 7), whereupon, Dr. Grawgave her what is headed "Certificate of Illness," a printed form, which she calleda "release," dated March 4, stating that she had been under his "professional carefrom February 25 to March 27, 1955, and was unable to work because of illness."Written below the printed portion in longhand was the notation "May now returnto work."Monday, March 7Orosz arrived at the factory about 10 minutes before 7 o'clock on the morningof Monday, March 7, and went direct to the First Aid room where she said, "I gavemy release [by Dr. Graw] to Josie [Mrs. Foulds] . . and she read it over andsaid, `Rose, I haven't a card for you,"' whereupon, Orosz said, "Gee, how come."Westwood had by thattime come into theFirst Aidroom.At Orosz' inquiry aboutthe card he told her "to wait in the next room for a few minutes." This room isa sort of a lounge, adjacent to the First Aid room and between it and Mr. Neymeiyer'soffice.Orosz waited there alone until about "five or six minutes after the seveno'clock whistle blew" at which time Eleanor Denslow, Lelia Main, Stephine Gallery,and Beatrice Billy, all filler line women, came down from the finishing departmenton the second floor and into the room, followed by Westwood who had summonedthem to come there.Westwood asked Orosz if in telephone conversations withthese four women on the afternoon of Thursday, February 24, she told them thatshe had quit.Orosz said she "may have" but she "could not recall," that "shedidn't remember," that she was "wrought up" at the time and "may have said some- 452DECISIONSOF NATIONALLABOR RELATIONS BOARDthing to that effect,"and "being upset"she could have said that she "had quit."Westwood asked each of these four women individually,startingwith Denslow, tostate what,if anything,Orosz had said to her about quitting.Denslow directing herstatement to Orosz said,"Rose, you told me you had quit,"the other three womenmade the same statement.I credit Billy's testimony that finally Orosz admitted that"she did tell"each of these four women that"she had quit,"but "said that afterwardsshe had changed her mind."Orosz then told Westwood, "I didn't tell you or anyother supervisor that I had quit."Westwood said, "Well I am sorry, Rose.that'sit.I took it as a quit," and that he was letting "it stand at that."He furthertold Orosz that he had replaced her on the filler line.The four women were presentduring the entire conversation.As theyleft to return to the filler line Orosz also left.Here the statement of events giving rise to this proceeding finally comes to a close.Conclusion as to the Refusal to Permit Orosz to Return to WorkWestwood took full, sole,and individual responsibility for the refusal to permitOrosz to return to work, and that was fully borne out by the evidence.It appearsthat his action in that respect was not taken pursuant to any predetermined companypolicymotivated by antagonism to the UFW Union,nor was it based upon anyspecific company rule or practice.The credited testimony is that Mr.Neymeiyer,the plant manager,wanted and suggested that Westwood"take her back," andyielded only "reluctantly"toWestwood's judgment as foreman of the finishingdepartment that she should not be permitted, under the circumstances, to returnto work.The credited evidence leaves at most only a remote suspicion that West-wood was, or might have been, actuated in that determination by Orosz' interestin the UFW Union. So far as disclosed by the evidence only 9 of the approximately250 employees of the Company manifested any interest in the UFW attempt toorganize:Henry Meyer, Aggie Lake, Joe Lane, Ethel Lane (wife of Joe Lane),Rose Orosz,Eleanor Denslow, Pete Olgine, Beatrice Billy, and Noverto Casillas.All any ofthem ever did in that connection,so far as the evidence shows, was toattend 1 or more of the 4 meetings held by the UFW, except possibly Joe Lanewho, as has been set out, was reputed to have intercepted 2 different women onthe stair landing, during working hours, in an attempt to talk to them about someunion activity.As heretofore mentioned the original charge filed by Kneeshaw on February 21,1955, alleged that one employee,Chester Carter,had been discriminatorily dis-charged "for activity on behalf of" the UFW.The amended and final charge filedby Kneeshaw on June 24,1955, alleged the discriminatory discharge of the sameand mysterious Chester Carter, Noverto J. Casillas, Peter Olgine, and Rose Orosz"because of their memberships in and activities on behalf of"the UFW.It, as didthe original charge, also alleged company interference,domination,and supportof the Woodworkers Federation in violation of Section 8 (a) (2) of the Act, whichallegationwas abandoned as were the 8(a) (3) allegations relating to Carter,Olgine, andCasillas.Theonly 8(a) (3) allegation set out in the complaint relatesto Orosz alone.As stated Carter was not so much as mentioned anywhere in theevidence, Casillas was mentioned but once, that is, that he was 1 of the 2 personswho attended the fourth and last meeting held by the UFW.Olgine never was dis-charged and was still working for the Company at the time of the hearing.At onetime he was apparently justifiably laid off for 2 days for slacking his work. Soassuming, from the charge alone, that Casillas no longer works for the Company, ofthe 9 employees who at sometime or other attended 1 or more of the UFW meetingsallwere still working for the Company at the time of the hearing except Casillas andJoe Lane.There is no evidence that Casillas was ever terminated but assumingas above that he was there is not a scintilla of evidence that such termination wasin any way connected with his UFW activity such as it was, attendance at one meeting.Lane was terminated June 3, prior to the filing of the last charge but was notincluded as a discriminatee in the charge.There wasnot even a suggestion orinnuendo that Lane was discriminatorily discharged.He, as a witness, did not somuch as imply that.I have found 2 instances in which a supervisor participated in the surveillanceof a UFW meeting being carried on by the Woodworkers Federation, but there is nocredited evidence tending to show interference,restraint,or coercion on the partof management, within the meaning of the Act, as to any of these 9 employees,who attended UFW meetings, or any other employees, personally or individually.Four, and probably five, of the nine worked in the finishing department underWestwood's supervision: Eleanor Denslow, Beatrice Billy, Ethel Lane (wife of SAGINAW FURNITURE SHOPS, INC.453Joe Lane),Rose Orosz, and it is my impressionAggie Lakealsoworked there.So far as the evidence showsOroszwas no more activein behalf of the UFWthan theother 3 or 4 womenin that department.All theevidenceshows that anyof them didwas to attend1or more ofthe 4 meetings,Orosz attended 2, DenslowIor 2, Lane 3, Billy 1, and Lake atleast1,but therewas no substantial evidenceoffered tendingor purporting to show that Westwoodthreatened,coerced, ordiscriminatedagainst Denslow,Lane, Billy, or Lake.The relationship between Orosz and Westwood had at all times been cordial andpleasant, and as a witness at the hearingWestwood spoke in highest praise ofOrosz' work, character, and conduct, as did Mr. Neymeiyer. It is difficult tobelieve thatWestwood refused to permit Orosz to return to work because of anypersonal animosity,and stillmore difficult for me to accept and credit the theorythat his motivation, as the General Counsel claims, was her interest in the UFWUnion, and the only thing the evidence shows that she did in that connection, ofwhich the Company or Westwood might or did have knowledge, was to attend twomeetings held by that Union.Inmy opinion, the real and most likely explanation of Westwood'saction inrefusing to return Orosz to her job was that which he in substance and effect keptreiterating, and which boils down to this, he did not like, and as foreman of thedepartment resolved not to "stand for," what had happened, for which, whetherrightly or wrongly, he held Orosz solely responsible, that is, that she had abandonedher job at noon, and although able and inpositionto do so did not call back tomake any explanation, had then unequivocally announced and published to fourof her closest friends, fellow employees on the filler line, as an explanation, thatshe "had quit, was going to rest up a week and look for another job," and thatinformation had circulated throughout the finishing department, and in otherdepartments, accompanied by the collection of money to purchase a going-awaypresent for her, and she had not at any time thereafter contacted any of thesefriends in any way and had not advised them otherwise, and had not at any timecontacted, or tried to contact,Westwood, as she had always done on previousoccasions when for any reason she wanted or it was necessary to take time off.Itwas Westwood's conviction and belief, again whether rightly or wrongly, thatOrosz had intentionally and designedly acted in a defiant and disdainful mannertoward him, and flouted his authority as head of the department, and that if, in theface of the attitude, which he attributed to her, and the circumstances of the case,he permitted her to return to work it would adversely affect the morale in hisdepartment.If the motivation actuatingWestwood be considered unreasonable,and not well grounded, and his action in refusing to return Orosz to work stubbornand unfair, nevertheless it would not constitute a violation of the Act.It follows that, in view of the findings I have made, and my conclusions concerningsame, I deem the credited evidence insufficient to sustain the allegation of thecomplaint that, in violation of Section 8 (a) (3) of the Act, Respondent discrimi-natorily discharged Rose Orosz and thereafter discriminatorily refused "toreinstateand/or permit her to return to work despite her request to return to work."W. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent as described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and, such of them as have been found to constitute unfair labor practices,tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative of'Section 8 (a) (1) of the Act, I shall recommend that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.Since I have found that by and through its supervisors, Rex R. Hamp andJack Neymeiyer, Respondent participated in the .surveillance of union meetings heldby the United Furniture Workers of America, AFL-CIO, and theattendance of itsemployees at such meetings, I shall recommend that Respondent cease and desistfrom engaging in surveillance of any union meetings, or of its employees with respectto their attendance thereat, or in the surveillance of any place of union assembly ator about the time of any scheduled meeting, and that Respondent cease and desistfrom in any like or related manner interfering with, restraining, or coercing itsemployees in their rights to self-organization. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact, and upon the record as a whole,.Imake the following:CONCLUSIONS OF LAW1.United FurnitureWorkers of America, AFL-CIO, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By engaging or participating in surveillance, as aforesaid, Respondent interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteed"in Section 7 of the Act, thereby engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Brown-Forman Distillers CorporationandInternational Union,.United Plant Guard Workers of America(Independent),Peti--tioner.Case No. 9-EC-2975. July 2,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold M. Kennedy,.hearing officer.The hearing officer's rulings made at the hearing are-free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Murdock and Bean].1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree that the appropriate unit is comprised of allthe Employer's plant protection employees at its Early Times andOld Forester plants who are conceded to be guards within the mean-ing of Section 9 (b) (3) of the Act.However, they disagree as towhether or not certain persons on the Employer's seniority list whoare not presently working should be included in the unit.The em-ployees in dispute fall into two categories : summer replacements andlaid-off employees.The Employer is engaged in the manufacture and sale of whiskeyand other alcoholic beverages.A business rush begins building up inOctober for the Christmas holidays and at times it is necessary to hireadditional employees during this period.At the time an employee ishired, he is placed on the seniority list.The first 60 days is a pro-118 NLRB No. 50.